File No . 33-58282 811-7512 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 28 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 28 [X] (Check appropriate box or boxes.) Dreyfus Premier Worldwide Growth Fund, Inc. (Exact Name of Registrant as Specified in Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (212) 922-6000 Janette Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering March 1, 2012 It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) X on March 1, 2012 pursuant to paragraph (b) days after filing pursuant to paragraph (a)(1) on (date) pursuant to paragraph (a)(1) days after filing pursuant to paragraph (a)(2) on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Dreyfus Worldwide Growth Fund Prospectus March 1, 2012 Class Ticker A PGROX B PGWBX C PGRCX I DPWRX As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Contents Fund Summary Fund Summary 1 Fund Details Goal and Approach 5 Investment Risks 5 Management 6 Shareholder Guide Choosing a Share Class 8 Buying and Selling Shares 11 General Policies 13 Distributions and Taxes 15 Services for Fund Investors 15 Financial Highlights 17 For More Information See back cover. Fund Summary Investment Objective The fund seeks long-term capital appreciation consistent with the preservation of capital; current income is a secondary goal. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in certain funds in the Dreyfus Family of Funds. More information about these and other discounts is available from your financial professional and in the Shareholder Guide section on page 8 of the Prospectus and in the How to Buy Shares section and the Additional Information About How to Buy Shares section on page II-1 and page III-1, respectively, of the fund's Statement of Additional Information. Class A shares bought without an initial sales charge as part of an investment of $1 million or more may be charged a deferred sales charge of 1.00% if redeemed within one year. Shareholder Fees (fees paid directly from your investment) Class A Class B Class C Class I Maximum sales charge (load) imposed on purchases (as a percentage of offering price) none none none Maximum deferred sales charge (load) (as a percentage of lower of purchase or sale price) none none Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Class B Class C Class I Management fees Distribution (Rule 12b-1) fees none none Other expenses (including shareholder services fees) Total annual fund operating expenses Example The Example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class A Class B Class C Class I You would pay the following expenses if you did not redeem your shares: 1 Year 3 Years 5 Years 10 Years Class A Class B Class C Class I 1 Portfolio Turnover The fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund's performance. During the most recent fiscal year, the fund's portfolio turnover rate was 7.85% of the average value of its portfolio. Principal Investment Strategy To pursue its goals, the fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in the common stock of U.S. and foreign companies. The fund will normally invest at least 25% of its assets in foreign companies and at least 25% of its assets in U.S. companies. The fund focuses on "blue chip" multinational companies with total market values of more than $5 billion. In choosing stocks, the fund's portfolio managers first identify economic sectors that they believe will expand over the next three to five years or longer. Using fundamental analysis, the fund's portfolio managers then seek companies within these sectors that have demonstrated sustained patterns of profitability, strong balance sheets, an expanding global presence and the potential to achieve predictable, above-average earnings growth. The fund also may invest in U.S. dollar-denominated American Depositary Receipts (ADRs). The fund employs a "buy-and-hold" investment strategy, which is an investment strategy characterized by a low portfolio turnover rate, which helps reduce the fund's trading costs and minimizes tax liability by limiting the distribution of capital gains. Principal Risks An investment in the fund is not a bank deposit. It is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. It is not a complete investment program. The fund's share price fluctuates, sometimes dramatically, which means you could lose money. · Risks of stock investing . Stocks generally fluctuate more in value than bonds and may decline significantly over short time periods. There is the chance that stock prices overall will decline because stock markets tend to move in cycles, with periods of rising prices and falling prices. The market value of a stock may decline due to general weakness in the stock market or because of factors that affect the company or its particular industry. · Foreign investment risk. Investments in foreign securities carry additional risks, including exposure to currency fluctuations, less liquidity, less developed or efficient trading markets, lack of comprehensive company information, political and economic instability and differing auditing and legal standards. To the extent the fund invests in foreign securities, the fund's performance will be influenced by political, social and economic factors affecting investments in foreign companies. · Market sector risk. The fund may significantly overweight or underweight certain companies, industries or market sectors, which may cause the fund's performance to be more or less sensitive to developments affecting those companies, industries or sectors. · Blue chip risk. By focusing on large capitalization, high quality stocks, the fund may underperform funds that invest in the stocks of lower quality, smaller capitalization companies during periods when the stocks of such companies are in favor. · ADR risk. ADRs may be subject to certain of the risks associated with direct investments in the securities of foreign companies, such as currency risk, political and economic risk and market risk, because their values depend on the performance of the non-dollar denominated underlying foreign securities. Certain countries may limit the ability to convert ADRs into the underlying foreign securities and vice versa, which may cause the securities of the foreign company to trade at a discount or premium to the market price of the related ADR. Performance The following bar chart and table provide some indication of the risks of investing in the fund. The bar chart shows changes in the performance of the fund's Class A shares from year to year. The table compares the average annual total returns of the fund's shares to those of a broad measure of market performance. The fund's past performance (before and after taxes) is no guarantee of future results. Sales charges, if any, are not reflected in the bar chart, and if those 2 charges were included, returns would have been less than those shown. More recent performance information may be available at www.dreyfus.com . Year-by-Year Total Returns as of 12/31 each year (%) Class A Best Quarter Q3, 2009: 15.49% Worst Quarter Q3, 2002: -16.60% After-tax performance is shown only for Class A shares. After-tax performance of the fund's other share classes will vary. After-tax returns are calculated using the historical highest individual federal marginal tax rates, and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investor's tax situation and may differ from those shown, and the after-tax returns shown are not relevant to investors who hold their shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Average Annual Total Returns (as of 12/31/11) Share Class 1 Year 5 Years 10 Years Class A returns before taxes 0.63% 0.85% 4.34% Class A returns after taxes on distributions 0.07% 0.44% 4.04% Class A returns after taxes on distributions and sale of fund shares 1.12% 0.69% 3.74% Class B returns before taxes 1.49% 0.69% 4.45% Class C returns before taxes 4.96% 1.31% 4.19% Class I returns before taxes 6.99% 2.32% 5.25% Morgan Stanley Capital International World Index reflects no deduction for fees, expenses or taxes -5.54% -2.37% 3.62% Portfolio Management The fund's investment adviser is The Dreyfus Corporation and the fund's sub-investment adviser is Fayez Sarofim & Co. (Sarofim & Co.). The fund is managed by a team of portfolio managers employed by Sarofim & Co., consisting of Fayez Sarofim, Catherine Crain, Jeff Jacobe, Gentry Lee, Christopher Sarofim and Charles Sheedy. The team is supported by Sarofim & Co.'s Investment Committee, all the members of which are senior investment professionals at Sarofim & Co. The team members hold the following positions at Sarofim & Co.: Mr. Fayez Sarofim is Chief Executive Officer, Chairman of the Board and Chief Investment Officer, Ms. Crain is a Vice President and Director of Marketing and Client Services, Mr. Jacobe is a Director of Investments and a Senior Vice President, Mr. Lee is the President, Mr. Christopher Sarofim is a Vice Chairman and Mr. Sheedy is a Senior Vice President. Purchase and Sale of Fund Shares In general, the fund's minimum initial investment is $1,000 and the minimum subsequent investment is $100. You may sell (redeem) your shares on any business day by calling 1-800-DREYFUS (inside the U.S. only) or by visiting www.dreyfus.com . You may also mail your request to sell shares to The Dreyfus Family of Funds, P.O. Box 55268, Boston, MA 02205-5268. Tax Information The fund's distributions are taxable as ordinary income or capital gains, except when your investment is through an IRA, 401(k) plan or other tax-advantaged investment plan (in which case you may be taxed upon withdrawal of your investment from such account). 3 Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares through a broker-dealer or other financial intermediary (such as a bank), the fund and its related companies may pay the intermediary for the sale of fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the fund over another investment. Ask your salesperson or visit your financial intermediary's website for more information. 4 Fund Details Goal and Approach The fund seeks long-term capital appreciation consistent with the preservation of capital; current income is a secondary goal. To pursue these goals, the fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in the common stock of U.S. and foreign companies. The fund will normally invest at least 25% of its assets in foreign companies and at least 25% of its assets in U.S. companies. The fund focuses on "blue chip" multinational companies with total market values of more than $5 billion. "Blue chip" companies are established companies that are considered "known quantities." These companies often have a long record of profit growth and dividend payment and a reputation for quality management products and services. Multinational companies are large, established, globally managed companies that manufacture and distribute their products and services throughout the world. In choosing stocks, the fund's portfolio managers first identify economic sectors that they believe will expand over the next three to five years or longer. Using fundamental analysis, the fund's portfolio managers then seek companies within these sectors that have demonstrated sustained patterns of profitability, strong balance sheets, an expanding global presence and the potential to achieve predictable, above-average earnings growth. The fund's portfolio managers also are alert to companies which they consider undervalued in terms of earnings, assets or growth prospects. The fund also may invest in U.S. dollar-denominated American Depositary Receipts (ADRs). ADRs typically are issued by U.S. banks or trust companies and represent indirect ownership interests in securities of non-U.S. issuers that are publicly-traded in overseas markets. ADRs are traded in the United States on national securities exchanges and in the over-the-counter market, and may be converted into the underlying foreign securities. The fund may purchase ADRs through "sponsored" or "unsponsored" facilities. A sponsored facility is established jointly by the issuer of the underlying security and a depositary. A depositary may establish an unsponsored facility without participation by the issuer of the underlying security. The fund employs a "buy-and-hold" investment strategy, which generally has resulted in an annual portfolio turnover of below 15%. A "buy-and-hold" strategy is an investment strategy characterized by a low portfolio turnover rate, which helps reduce the fund’s trading costs and minimizes tax liability by limiting the distribution of capital gains. The fund typically sells a stock when the fund's portfolio managers believe there is a significant adverse change in a company's business fundamentals that may lead to a sustained impairment in earnings power. Investment Risk An investment in the fund is not a bank deposit. It is not insured or guaranteed by the FDIC or any other government agency. It is not a complete investment program. The value of your investment in the fund will fluctuate, sometimes dramatically, which means you could lose money. · Risks of stock investing. Stocks generally fluctuate more in value than bonds and may decline significantly over short time periods. There is the chance that stock prices overall will decline because stock markets tend to move in cycles, with periods of rising prices and falling prices. The market value of a stock may decline due to general market conditions that are not related to the particular company, such as real or perceived adverse economic conditions, changes in the outlook for corporate earnings, changes in interest or currency rates, or adverse investor sentiment generally. A security's market value also may decline because of factors that affect a particular industry, such as labor shortages or increased production costs and competitive conditions within an industry, or factors that affect a particular company, such as management performance, financial leverage, and reduced demand for the company's products or services. · Foreign investment risk . Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political and economic instability and differing auditing and legal standards. To the extent the fund invests in foreign securities, the fund's performance will be influenced by political, social and economic factors affecting investments in foreign companies. 5 · Market sector risk. The fund may significantly overweight or underweight certain companies, industries or market sectors, which may cause the fund's performance to be more or less sensitive to developments affecting those companies, industries or sectors. · Blue chip risk. By focusing on large capitalization, high quality stocks, the fund may underperform funds that invest in the stocks of lower quality, smaller capitalization companies during periods when the stocks of such companies are in favor. · ADR risk . ADRs may be subject to certain of the risks associated with direct investments in the securities of foreign companies, such as currency risk, political and economic risk and market risk, because their values depend on the performance of the non-dollar denominated underlying foreign securities. Certain countries may limit the ability to convert ADRs into the underlying foreign securities and vice versa, which may cause the securities of the foreign company to trade at a discount or premium to the market price of the related ADR. In addition, holders of unsponsored ADRs generally bear all the costs of such facilities and the depositary of an unsponsored facility frequently is under no obligation to distribute shareholder communications received from the issuer of the deposited security or to pass through voting rights to the holders of such ADRs in respect of the deposited securities. In addition to the principal risks described above, the fund is subject to the following additional risks. · Foreign currency risk . Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Currency exchange rates may fluctuate significantly over short periods of time. A decline in the value of foreign currencies relative to the U.S. dollar will reduce the value of securities held by the fund and denominated in those currencies. Foreign currencies are also subject to risks caused by inflation, interest rates, budget deficits and low savings rates, political factors and government intervention and controls. · Other potential risks. The fund may lend its portfolio securities to brokers, dealers and other financial institutions. In connection with such loans, the fund will receive collateral from the borrower equal to at least 100% of the value of loaned securities. If the borrower of the securities fails financially, there could be delays in recovering the loaned securities or exercising rights to the collateral. Under adverse market conditions, the fund could invest some or all of its assets in U.S. Treasury securities and money market securities. Although the fund would do this for temporary defensive purposes, it could reduce the benefit from any upswing in the market. During such periods, the fund may not achieve its investment objectives. The fund, at times, may engage in foreign currency transactions. While used primarily to hedge the fund's portfolio and manage exposure to certain foreign markets, such transactions can increase the fund's volatility and lower its return. Special risks associated with investments in foreign issuers include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political and economic instability and differing auditing and legal standards. Management The investment adviser for the fund is The Dreyfus Corporation (Dreyfus), 200 Park Avenue, New York, New York 10166. Founded in 1947, Dreyfus manages approximately $275 billion in 187 mutual fund portfolios. For the past fiscal year, the fund paid Dreyfus a management fee at the annual rate of 0.75% of the fund's average daily net assets. A discussion regarding the basis for the board's approving the fund's management agreement with Dreyfus is available in the fund's annual report for the period ended October 31, 2011. Dreyfus is the primary mutual fund business of The Bank of New York Mellon Corporation (BNY Mellon), a global financial services company focused on helping clients manage and service their financial assets, operating in 36 countries and serving more than 100 markets. BNY Mellon is a leading provider of financial services for institutions, corporations and high-net-worth individuals, offering investment management and investment services through a worldwide client-focused team. It has $25.8 trillion in assets under custody and administration and $1.26 trillion in assets under management, services $11.8 trillion in outstanding debt and processes global payments averaging $1.5 trillion per day. BNY Mellon is the corporate brand of The Bank of New York Mellon Corporation. BNY Mellon Asset Management is the umbrella organization for BNY Mellon's affiliated investment management firms and global distribution companies. Additional information is available at www.bnymellon.com . The Dreyfus asset management philosophy is based on the belief that discipline and consistency are important to investment success. For each fund, Dreyfus seeks to establish clear guidelines for portfolio management and to be systematic in making decisions. This approach is designed to provide each fund with a distinct, stable identity. Dreyfus has engaged Fayez Sarofim & Co. (Sarofim & Co.), located at 2907 Two Houston Center, 909 Fannin Street, Houston, Texas 77010, to serve as the fund's sub-investment adviser. Sarofim & Co., subject to Dreyfus' supervision and 6 approval, provides investment advisory assistance and research and the day-to-day management of the fund's investments. Sarofim & Co. managed approximately $21.8 billion in assets, which include investment advisory services for four other registered investment companies having aggregate assets of approximately $5.4 billion as of December 31, 2011. The fund is managed by a team of portfolio managers employed by Sarofim & Co., consisting of Fayez Sarofim, Catherine Crain, Jeff Jacobe, Gentry Lee, Christopher Sarofim and Charles Sheedy. The team is supported by Sarofim & Co.'s Investment Committee, all the members of which are senior investment professionals at Sarofim & Co. The Investment Committee directs and monitors Sarofim & Co.'s internal, fundamental research efforts. The team of portfolio managers operates within the guidelines set by the Investment Committee. Mr. Fayez Sarofim, Chief Executive Officer, Chairman of the Board and Chief Investment Officer, founded Sarofim & Co. in 1958 and has been a portfolio manager of the fund since its inception in July 1993. Ms. Crain is a Vice President and Director of Marketing and Client Services at Sarofim & Co., where she has been employed since 1993. She has been a portfolio manager of the fund since October 2000. Mr. Jacobe is a Director of Investments and a Senior Vice President at Sarofim & Co., where he has been employed since 2000, and is responsible for organizing and overseeing investment research efforts. He has been a portfolio manager of the fund since November 2010. Mr. Lee is President of Sarofim & Co., where he has been employed since 1998, and is responsible for overseeing investment, client services and business operations. He has been a portfolio manager of the fund since November 2010. Mr. Christopher Sarofim is a Vice Chairman of Sarofim & Co., where he has been employed since 1988. He has been a portfolio manager of the fund since April 1997. Mr. Sheedy is a Senior Vice President at Sarofim & Co., where he has been employed since 1971, and has been a portfolio manager of the fund since October 2000. The fund's Statement of Additional Information (SAI) provides additional portfolio manager information, including compensation, other accounts managed and ownership of fund shares. MBSC Securities Corporation (MBSC), a wholly owned subsidiary of Dreyfus, serves as distributor of the fund and of the other funds in the Dreyfus Family of Funds. Rule 12b-1 fees and shareholder service fees are paid to MBSC for financing the sale and distribution of fund shares and for providing shareholder account service and maintenance, respectively. Dreyfus or MBSC may provide cash payments out of its own resources to financial intermediaries that sell shares of funds in the Dreyfus Family of Funds or provide other services. Such payments are separate from any sales charges, 12b-1 fees and/or shareholder services fees or other expenses that may be paid by a fund to those intermediaries. Because those payments are not made by fund shareholders or the fund, the fund's total expense ratio will not be affected by any such payments. These payments may be made to intermediaries, including affiliates, that provide shareholder servicing, sub-administration, recordkeeping and/or sub-transfer agency services, marketing support and/or access to sales meetings, sales representatives and management representatives of the financial intermediary. Cash compensation also may be paid from Dreyfus' or MBSC's own resources to intermediaries for inclusion of a fund on a sales list, including a preferred or select sales list or in other sales programs. These payments sometimes are referred to as "revenue sharing." From time to time, Dreyfus or MBSC also may provide cash or non-cash compensation to financial intermediaries or their representatives in the form of occasional gifts; occasional meals, tickets or other entertainment; support for due diligence trips; educational conference sponsorships; support for recognition programs; and other forms of cash or non-cash compensation permissible under broker-dealer regulations. In some cases, these payments or compensation may create an incentive for a financial intermediary or its employees to recommend or sell shares of the fund to you. Please contact your financial representative for details about any payments they or their firm may receive in connection with the sale of fund shares or the provision of services to the fund. The fund, Dreyfus, Sarofim & Co. and MBSC have each adopted a code of ethics that permits its personnel, subject to such code, to invest in securities, including securities that may be purchased or held by the fund. Each code of ethics restricts the personal securities transactions of employees, and requires portfolio managers and other investment personnel to comply with the code's preclearance and disclosure procedures. The primary purpose of the respective codes is to ensure that personal trading by employees does not disadvantage any fund managed by Dreyfus or its affiliates. 7 Shareholder Guide Choosing a Share Class The fund is designed primarily for people who are investing through a third party, such as a bank, broker-dealer or financial adviser, or in a 401(k) or other retirement plan. Third parties with whom you open a fund account may impose policies, limitations and fees that are different from those described in this prospectus. Consult a representative of your financial institution for further information. This prospectus offers Class A, B, C and I shares of the fund. Your financial representative may receive different compensation for selling one class of shares than for selling another class. It is important to remember that any contingent deferred sales charge (CDSC) or Rule 12b-1 fees have the same purpose as the front-end sales charge: to compensate the distributor for concessions and expenses it pays to dealers and financial institutions in connection with the sale of fund shares. A CDSC is not charged on fund shares acquired through the reinvestment of fund dividends. Because the Rule 12b-1 fee is paid out of the fund's assets on an ongoing basis, over time it will increase the cost of your investment and may cost you more than paying other types of sales charges. The different classes of fund shares represent investments in the same portfolio of securities, but the classes are subject to different expenses and will likely have different share prices. When choosing a class, you should consider your investment amount, anticipated holding period, the potential costs over your holding period and whether you qualify for any reduction or waiver of the sales charge. A complete description of these classes follows. You should review these arrangements with your financial representative before determining which class to invest in. Class A Shares When you invest in Class A shares, you pay the public offering price, which is the share price, or net asset value (NAV), plus the initial sales charge that may apply to your purchase. The amount of the initial sales charge is based on the size of your investment, as the following table shows. We also describe below how you may reduce or eliminate the initial sales charge (see "Sales Charge Reductions and Waivers"). Class A shares are subject to an annual shareholder services fee of .25% paid to the fund's distributor for shareholder account service and maintenance. Since some of your investment goes to pay an up-front sales charge when you purchase Class A shares, you purchase fewer shares than you would with the same investment in Class C shares. Nevertheless, you are usually better off purchasing Class A shares, rather than Class C shares, and paying an up-front sales charge if you: · plan to own the shares for an extended period of time, since the ongoing Rule 12b-1 fees on Class C shares may eventually exceed the cost of the up-front sales charge; and · qualify for a reduced or waived sales charge If you invest $1 million or more (and are not eligible to purchase Class I shares), Class A shares will always be the most advantageous choice. Shareholders who received Class A shares in exchange for Class T shares of the fund may be eligible for lower sales charges. See the SAI for further details. 8 Total Sales Load Class A Shares Amount of Transaction As a % of Offering Price per Share As a % of Net Asset Value per Share Less than $50,000 $50,000 to less than $100,000 $100,000 to less than $250,000 $250,000 to less than $500,000 $500,000 to less than $1,000,000 $1,000,000 or more -0- -0- No sales charge applies on investments of $1 million or more, but a CDSC of 1% may be imposed on certain redemptions of such shares within one year of the date of purchase. Sales Charge Reductions and Waivers To receive a reduction or waiver of your initial sales charge, you must let your financial intermediary or the fund know at the time you purchase shares that you qualify for such a reduction or waiver. If you do not let your financial intermediary or the fund know that you are eligible for a reduction or waiver, you may not receive the reduction or waiver to which you are otherwise entitled. In order to receive a reduction or waiver, you may be required to provide your financial intermediary or the fund with evidence of your qualification for the reduction or waiver, such as records regarding shares of certain Dreyfus Funds held in accounts with that financial intermediary and other financial intermediaries. Additional information regarding reductions and waivers of sales loads is available, free of charge, at www.dreyfus.com and in the SAI. You can reduce your initial sales charge in the following ways: · Rights of accumulation. You can count toward the amount of your investment your total account value in all share classes of the fund and certain other Dreyfus Funds that are subject to a sales charge. For example, if you have $1 million invested in shares of certain other Dreyfus Funds that are subject to a sales charge, you can invest in Class A shares of any fund without an initial sales charge. We may terminate or change this privilege at any time on written notice. · Letter of intent. You can sign a letter of intent, in which you agree to invest a certain amount (your goal) in the fund and certain other Dreyfus Funds over a 13-month period, and your initial sales charge will be based on your goal. A 90-day back-dated period can also be used to count previous purchases toward your goal. Your goal must be at least $50,000, and your initial investment must be at least $5,000. The sales charge will be adjusted if you do not meet your goal. · Combine with family members. You can also count toward the amount of your investment all investments in certain other Dreyfus Funds, in any class of shares that is subject to a sales charge, by your spouse and your children under age 21 (family members), including their rights of accumulation and goals under a letter of intent. Certain other groups may also be permitted to combine purchases for purposes of reducing or eliminating sales charges (see "How to Buy Shares" in the SAI). Class A shares may be purchased at NAV without payment of a sales charge by the following individuals and entities: · full-time or part-time employees, and their family members, of Dreyfus or any of its affiliates · board members of Dreyfus and board members of the Dreyfus Family of Funds · full-time employees, and their family members, of financial institutions that have entered into selling agreements with the fund's distributor · "wrap" accounts for the benefit of clients of financial institutions, provided they have entered into an agreement with the fund's distributor specifying operating policies and standards · qualified separate accounts maintained by an insurance company; any state, county or city or instrumentality thereof; and charitable organizations investing $50,000 or more in fund shares and charitable remainder trusts, provided that such Class A shares are purchased directly through the fund's distributor · qualified investors who (i) purchase Class A shares directly through the fund's distributor, and (ii) have, or whose spouse or minor children have, beneficially owned shares of a Dreyfus Fund and continuously maintained an open account with the distributor in that fund since on or before February 28, 2006 9 · investors with the cash proceeds from the investor's exercise of stock options and/or disposition of stock related to employment-based stock plans, whether invested in the fund directly or indirectly through an exchange from a Dreyfus money market fund, provided that the proceeds are processed through an entity that has entered into an agreement with the fund's distributor specifically relating to administering employment-based stock plans. Upon establishing the account in the fund or the Dreyfus money market fund, the investor and the investor's spouse and minor children become eligible to purchase Class A shares of the fund at net asset value, whether or not the investor uses the proceeds related to the employment-based stock plan to establish the account · members of qualified affinity groups who purchase Class A shares directly through the fund's distributor, provided that the qualified affinity group has entered into an affinity agreement with the distributor · employees participating in qualified or non-qualified employee benefit plans · shareholders in Dreyfus-sponsored IRA rollover accounts funded with the distribution proceeds from qualified and non-qualified retirement plans or a Dreyfus-sponsored 403(b)(7) plan, provided that, in the case of a qualified or non-qualified retirement plan, the rollover is processed through an entity that has entered into an agreement with the fund's distributor specifically relating to processing rollovers. Upon establishing the Dreyfus-sponsored IRA rollover account in the fund, the shareholder becomes eligible to make subsequent purchases of Class A shares of the fund at NAV in such account Class C Shares Since you pay no initial sales charge, an investment of less than $1 million in Class C shares buys more shares than the same investment would in Class A shares. However, Class C shares are subject to an annual Rule 12b-1 fee of .75% and an annual shareholder services fee of .25%. Over time, the Rule 12b-1 fees may cost you more than paying an initial sales charge on Class A shares. Class C shares redeemed within one year of purchase are subject to a 1% CDSC. Because Class A shares will always be a more favorable investment than Class C shares for investments of $1 million or more, the fund will generally not accept a purchase order for Class C shares in the amount of $1 million or more. While the fund will take reasonable steps to prevent investments of $1 million or more in Class C shares, it may not be able to identify such investments made through certain financial intermediaries or omnibus accounts. Class I Shares Since you pay no initial sales charge, an investment of less than $1 million in Class I shares buys more shares than the same investment would in a class that charges an initial sales charge. There is also no CDSC imposed on redemptions of Class I shares, and you do not pay any ongoing service or distribution fees. Class I shares may be purchased by: · bank trust departments, trust companies and insurance companies that have entered into agreements with the fund's distributor to offer Class I shares to their clients · institutional investors acting in a fiduciary, advisory, agency, custodial or similar capacity for qualified or non-qualified employee benefit plans, including pension, profit-sharing and other deferred compensation plans, whether established by corporations, partnerships, non-profit entities, trade or labor unions, or state and local governments, and IRAs set up under Simplified Employee Pension Plans that have entered into agreements with the fund's distributor to offer Class I shares to such plans · law firms or attorneys acting as trustees or executors/administrators · foundations and endowments that make an initial investment in the fund of at least $1 million · sponsors of college savings plans that qualify for tax-exempt treatment under Section 529 of the Internal Revenue Code, that maintain an omnibus account with the fund and do not require shareholder tax reporting or 529 account support responsibilities from the fund's distributor · advisory fee-based accounts offered through financial intermediaries who, depending on the structure of the selected advisory platform, make Class I shares available · certain institutional clients of a BNY Mellon investment advisory subsidiary, provided that such clients are approved by Dreyfus · unaffiliated investment companies approved by the fund's distributor Class B Shares Class B shares are offered only in connection with dividend reinvestment and exchanges of Class B shares of certain other Dreyfus Funds or certain eligible shares of Dreyfus Worldwide Dollar Money Market Fund, Inc. 10 Class B shares are subject to an annual Rule 12b-1 fee of .75% and an annual shareholder services fee of .25%. Class B shares convert to Class A shares approximately six years after the date they were purchased. Class B shares sold within six years of purchase are subject to the following CDSCs: Year Since Purchase Payment Was Made CDSC as a % of Amount Invested or Redemption Proceeds (whichever is less) First Second Third Fourth Fifth Sixth Effective on or about March 13, 2012 (the "Effective Date"), the fund will convert its outstanding Class B shares to Class A shares of the fund. After such conversion, Class B shares will no longer be offered by the fund and will be terminated as a separately designated class of the fund. On the Effective Date, holders of Class B shares of the fund will receive Class A shares of the fund having an aggregate net asset value equal to the aggregate net asset value of the shareholder's Class B shares. No front-end sales load or CDSC will be imposed in connection with the conversion. Any subsequent investments in Class A shares by holders of the fund's Class B shares that are converted to Class A shares will be subject to the front-end sales load applicable to the fund's Class A shares. The conversion of Class B shares to Class A shares of the fund will not be a taxable event for federal income tax purposes. As of the Effective Date, holders of Class A shares of the fund will be able to exchange such shares for Class A shares or no-load shares or classes of other Dreyfus-managed funds, without the imposition of a CDSC. CDSC Waivers The fund's CDSC on Class A, B and C shares may be waived in the following cases: · permitted exchanges of shares, except if shares acquired by exchange are then redeemed within the period during which a CDSC would apply to the initial shares purchased · redemptions made within one year of death or disability of the shareholder · redemptions due to receiving required minimum distributions from retirement accounts upon reaching age 70½ · redemptions made through the fund's Automatic Withdrawal Plan, if such redemptions do not exceed 12% of the value of the account annually · redemptions from qualified and non-qualified employee benefit plans Buying and Selling Shares Dreyfus generally calculates fund NAVs as of the close of trading on the New York Stock Exchange (NYSE) (usually 4:00 p.m. Eastern time) on days the NYSE is open for regular business. Your order will be priced at the next NAV calculated after your order is received in proper form by the fund's transfer agent or other authorized entity. When calculating NAVs, Dreyfus values equity investments on the basis of market quotations or official closing prices. Dreyfus generally values fixed-income investments based on values supplied by an independent pricing service approved by the fund's board. The pricing service's procedures are reviewed under the general supervision of the board. If market quotations or prices from a pricing service are not readily available, or are determined not to reflect accurately fair value, the fund may value those investments at fair value as determined in accordance with procedures approved by the fund's board. Fair value of investments may be determined by the fund's board, its pricing committee or its valuation committee in good faith using such information as it deems appropriate under the circumstances. Under certain circumstances, the fair value of foreign equity securities will be provided by an independent pricing service. Using fair value to price investments may result in a value that is different from a security's most recent closing price and from the prices used by other mutual funds to calculate their net asset values. Foreign securities held by a fund may trade on days when the fund does not calculate its NAV and thus may affect the fund's NAV on days when investors will not be able to purchase or sell (redeem) fund shares. Investments in certain types of thinly traded securities may provide short-term traders arbitrage opportunities with respect to the fund's shares. For example, arbitrage opportunities may exist when trading in a portfolio security or 11 securities is halted and does not resume, or the market on which such securities are traded closes before the fund calculates its NAV. If short-term investors of the fund were able to take advantage of these arbitrage opportunities, they could dilute the NAV of fund shares held by long-term investors. Portfolio valuation policies can serve to reduce arbitrage opportunities available to short-term traders, but there is no assurance that such valuation policies will prevent dilution of the fund's NAV by short-term traders. While the fund has a policy regarding frequent trading, it too may not be completely effective to prevent short-term NAV arbitrage trading, particularly in regard to omnibus accounts. Please see "Shareholder Guide — General Policies" for further information about the fund's frequent trading policy. Orders to buy and sell shares received by an authorized entity (such as a bank, broker-dealer or financial adviser, or 401(k) or other retirement plan that has entered into an agreement with the fund's distributor) by the close of trading on the NYSE and transmitted to the distributor or its designee by the close of its business day (usually 5:15 p.m. Eastern time) will be based on the NAV determined as of the close of trading on the NYSE that day. How to Buy Shares By Mail – Regular Accounts. To open a regular account, complete an application and mail it, together with a check payable to The Dreyfus Family of Funds, to: The Dreyfus Family of Funds P.O. Box 55268 Boston, MA 02205-5268 To purchase additional shares in a regular account, mail a check payable to The Dreyfus Family of Funds (with your account number on your check), together with an investment slip, to: The Dreyfus Family of Funds P.O. Box 9879 Providence, RI 02940-8079 By Mail – IRA Accounts. To open an IRA account or make additional investments in an IRA account, be sure to specify the fund name and the year for which the contribution is being made. When opening a new account include a completed IRA application, and when making additional investments include an investment slip. Make checks payable to The Dreyfus Family of Funds, and mail to: The Bank of New York Mellon, Custodian P.O. Box 55552 Boston, MA 02205-5552 Electronic Check or Wire. To purchase shares in a regular or IRA account by wire or electronic check, please call 1-800-DREYFUS (inside the U.S. only) for more information. Dreyfus TeleTransfer. To purchase additional shares in a regular or IRA account by Dreyfus TeleTransfer, which will transfer money from a pre-designated bank account, request the account service on your application. Call 1-800-DREYFUS (inside the U.S. only) or visit www.dreyfus.com to request your transaction. Automatically. You may purchase additional shares in a regular or IRA account by selecting one of Dreyfus' automatic investment services made available to the fund on your account application or service application. See "Services for Fund Investors." In Person. Visit a Dreyfus Financial Center. Please call us for locations. The minimum initial and subsequent investment for regular accounts is $1,000 and $100, respectively. The minimum initial investment for IRAs is $750, with no minimum subsequent investment. The minimum initial investment for educational savings accounts is $500, with no minimum subsequent investment. Investments made through Dreyfus TeleTransfer are subject to a $100 minimum and a $150,000 maximum. All investments must be in U.S. dollars. Third-party checks, cash, travelers’ checks or money orders will not be accepted. You may be charged a fee for any check that does not clear. How to Sell Shares You may sell (redeem) shares at any time. Your shares will be sold at the next NAV calculated after your order is received in proper form by the fund's transfer agent or other authorized entity. Any certificates representing fund shares being sold must be returned with your redemption request. Your order will be processed promptly and you will generally receive the proceeds within a week. To keep your CDSC as low as possible, each time you request to sell shares we will first sell shares that are not subject to a CDSC, and then those subject to the lowest charge. The CDSC is based on the lesser of the original purchase cost or 12 the current market value of the shares being sold, and is not charged on fund shares you acquired by reinvesting your fund dividends. As described above in this prospectus, there are certain instances when you may qualify to have the CDSC waived. Consult your financial representative or refer to the SAI for additional details. Before selling shares recently purchased by check, Dreyfus TeleTransfer or Automatic Asset Builder, please note that: · if you send a written request to sell such shares, the fund may delay sending the proceeds for up to eight business days following the purchase of those shares · the fund will not process wire, telephone, online or Dreyfus TeleTransfer redemption requests for up to eight business days following the purchase of those shares By Mail – Regular Accounts. To redeem shares in a regular account by mail, send a letter of instruction that includes your name, your account number, the name of the fund, the share class, the dollar amount to be redeemed and how and where to send the proceeds. Mail your request to: The Dreyfus Family of Funds P.O. Box 55268 Boston, MA 02205-5268 By Mail – IRA Accounts. To redeem shares in an IRA account by mail, send a letter of instruction that includes all of the same information for regular accounts and indicate whether the distribution is qualified or premature and whether the 10% TEFRA should be withheld. Mail your request to: The Bank of New York Mellon, Custodian P.O. Box 55552 Boston, MA 02205-5552 A signature guarantee is required for some written sell orders. These include: · amounts of $10,000 or more on accounts whose address has been changed within the last 30 days · requests to send the proceeds to a different payee or address · amounts of $100,000 or more A signature guarantee helps protect against fraud. You can obtain one from most banks or securities dealers, but not from a notary public. For joint accounts, each signature must be guaranteed. Please call to ensure that your signature guarantee will be processed correctly. Telephone or Online. To redeem shares call Dreyfus at 1-800-DREYFUS (inside the U.S. only) or, for regular accounts, visit www.dreyfus.com to request your transaction. A check will be mailed to your address of record or you may request a wire or electronic check (Dreyfus TeleTransfer). For wires or Dreyfus TeleTransfer, be sure that the fund has your bank account information on file. Proceeds will be wired or sent by electronic check to your bank account. You may request that redemption proceeds be paid by check and mailed to your address (maximum $250,000 per day). You may request that redemption proceeds be sent to your bank by wire (minimum $1,000/maximum $20,000 per day) or by Dreyfus TeleTransfer (minimum $500/maximum $20,000 per day). Holders of jointly registered fund or bank accounts may redeem by wire or through Dreyfus TeleTransfer up to $500,000 within any 30-day period. Automatically. You may sell shares in a regular account by calling 1-800-DREYFUS (inside the U.S. only) for instructions on how to establish the Dreyfus Automatic Withdrawal Plan. You may sell shares in an IRA account by calling the above number for instructions on the Automatic Withdrawal Plan. In Person. Visit a Dreyfus Financial Center. Please call us for locations. General Policies Unless you decline teleservice privileges on your application, the fund's transfer agent is authorized to act on telephone or online instructions from any person representing himself or herself to be you and reasonably believed by the transfer agent to be genuine. You may be responsible for any fraudulent telephone or online order as long as the fund's transfer agent takes reasonable measures to confirm that instructions are genuine. The fund is designed for long-term investors . Frequent purchases, redemptions and exchanges may disrupt portfolio management strategies and harm fund performance by diluting the value of fund shares and increasing brokerage and administrative costs. As a result, Dreyfus and the fund's board have adopted a policy of discouraging excessive trading, short-term market timing and other abusive trading practices (frequent trading) that could adversely 13 affect the fund or its operations. Dreyfus and the fund will not enter into arrangements with any person or group to permit frequent trading. The fund also reserves the right to: · change or discontinue its exchange privilege, or temporarily suspend the privilege during unusual market conditions · change its minimum or maximum investment amounts · delay sending out redemption proceeds for up to seven days (generally applies only during unusual market conditions or in cases of very large redemptions or excessive trading) · "redeem in kind," or make payments in securities rather than cash, if the amount redeemed is large enough to affect fund operations (for example, if it exceeds 1% of the fund's assets) · refuse any purchase or exchange request, including those from any individual or group who, in Dreyfus' view, is likely to engage in frequent trading More than four roundtrips within a rolling 12-month period generally is considered to be frequent trading. A roundtrip consists of an investment that is substantially liquidated within 60 days. Based on the facts and circumstances of the trades, the fund may also view as frequent trading a pattern of investments that are partially liquidated within 60 days. Transactions made through Automatic Investment Plans, Automatic Withdrawal Plans, Dreyfus Auto-Exchange Privileges, automatic non-discretionary rebalancing programs, and minimum required retirement distributions generally are not considered to be frequent trading. For employer-sponsored benefit plans, generally only participant-initiated exchange transactions are subject to the roundtrip limit. Dreyfus monitors selected transactions to identify frequent trading. When its surveillance systems identify multiple roundtrips, Dreyfus evaluates trading activity in the account for evidence of frequent trading. Dreyfus considers the investor's trading history in other accounts under common ownership or control, in other Dreyfus Funds and BNY Mellon Funds, and if known, in non-affiliated mutual funds and accounts under common control. These evaluations involve judgments that are inherently subjective, and while Dreyfus seeks to apply the policy and procedures uniformly, it is possible that similar transactions may be treated differently. In all instances, Dreyfus seeks to make these judgments to the best of its abilities in a manner that it believes is consistent with shareholder interests. If Dreyfus concludes the account is likely to engage in frequent trading, Dreyfus may cancel or revoke the purchase or exchange on the following business day. Dreyfus may also temporarily or permanently bar such investor's future purchases into the fund in lieu of, or in addition to, canceling or revoking the trade. At its discretion, Dreyfus may apply these restrictions across all accounts under common ownership, control or perceived affiliation. Fund shares often are held through omnibus accounts maintained by financial intermediaries, such as brokers and retirement plan administrators, where the holdings of multiple shareholders, such as all the clients of a particular broker, are aggregated. Dreyfus' ability to monitor the trading activity of investors whose shares are held in omnibus accounts is limited. However, the agreements between the distributor and financial intermediaries include obligations to comply with the terms of this prospectus and to provide Dreyfus, upon request, with information concerning the trading activity of investors whose shares are held in omnibus accounts. If Dreyfus determines that any such investor has engaged in frequent trading of fund shares, Dreyfus may require the intermediary to restrict or prohibit future purchases or exchanges of fund shares by that investor. Certain retirement plans and intermediaries that maintain omnibus accounts with the fund may have developed policies designed to control frequent trading that may differ from the fund's policy. At its sole discretion, the fund may permit such intermediaries to apply their own frequent trading policy. If you are investing in fund shares through an intermediary (or in the case of a retirement plan, your plan sponsor), please contact the intermediary for information on the frequent trading policies applicable to your account. To the extent the fund significantly invests in foreign securities traded on markets that close before the fund calculates its NAV, events that influence the value of these foreign securities may occur after the close of these foreign markets and before the fund calculates its NAV. As a result, certain investors may seek to trade fund shares in an effort to benefit from their understanding of the value of these foreign securities at the time the fund calculates its NAV (referred to as price arbitrage). This type of frequent trading may dilute the value of fund shares held by other shareholders. Dreyfus has adopted procedures designed to adjust closing market prices of foreign equity securities under certain circumstances to reflect what it believes to be their fair value. To the extent the fund significantly invests in thinly traded securities, certain investors may seek to trade fund shares in an effort to benefit from their understanding of the value of these securities (referred to as price arbitrage). Any such frequent trading strategies may interfere with efficient management of the fund's portfolio to a greater degree than funds that invest in highly liquid securities, in part because the fund may have difficulty selling these portfolio securities at 14 advantageous times or prices to satisfy large and/or frequent redemption requests. Any successful price arbitrage may also cause dilution in the value of fund shares held by other shareholders. Although the fund's frequent trading and fair valuation policies and procedures are designed to discourage market timing and excessive trading, none of these tools alone, nor all of them together, completely eliminates the potential for frequent trading. Small Account Policy If your account falls below $500, the fund may ask you to increase your balance. If it is still below $500 after 45 days, the fund may close your account and send you the proceeds. Distributions and Taxes The fund earns dividends, interest and other income from its investments, and distributes this income (less expenses) to shareholders as dividends. The fund also realizes capital gains from its investments, and distributes these gains (less any losses) to shareholders as capital gain distributions. The fund normally pays dividends and capital gain distributions annually. Fund dividends and capital gain distributions will be reinvested in the fund unless you instruct the fund otherwise. There are no fees or sales charges on reinvestments. Distributions paid by the fund are subject to federal income tax, and may also be subject to state, or local taxes (unless you are investing through a tax-advantaged retirement account). For federal tax purposes, in general, certain fund distributions, including distributions of short-term capital gains, are taxable to you as ordinary income. Other fund distributions, including dividends from U.S. companies and certain foreign companies and distributions of long-term capital gains, generally are taxable to you as qualified dividends and capital gains, respectively. High portfolio turnover and more volatile markets can result in significant taxable distributions to shareholders, regardless of whether their shares have increased in value. The tax status of any distribution generally is the same regardless of how long you have been in the fund and whether you reinvest your distributions or take them in cash. If you buy shares of a fund when the fund has realized but not yet distributed income or capital gains, you will be "buying a dividend" by paying the full price for the shares and then receiving a portion back in the form of a taxable distribution. Your sale of shares, including exchanges into other funds, may result in a capital gain or loss for tax purposes. A capital gain or loss on your investment in the fund generally is the difference between the cost of your shares and the amount you receive when you sell them. The tax status of your distributions will be detailed in your annual tax statement from the fund. Because everyone's tax situation is unique, please consult your tax adviser before investing. Services for Fund Investors Automatic Services Buying or selling shares automatically is easy with the services described below. With each service, you select a schedule and amount, subject to certain restrictions. If you purchase shares through a third party, the third party may impose different restrictions on these services and privileges, or may not make them available at all. For information, call your financial representative or 1-800-DREYFUS (inside the U.S. only). Dreyfus Automatic Asset Builder ® permits you to purchase fund shares (minimum of $100 and maximum of $150,000 per transaction) at regular intervals selected by you. Fund shares are purchased by transferring funds from the bank account designated by you. Dreyfus Payroll Savings Plan permits you to purchase fund shares (minimum of $100 per transaction) automatically through a payroll deduction. Dreyfus Government Direct Deposit permits you to purchase fund shares (minimum of $100 and maximum of $50,000 per transaction) automatically from your federal employment, Social Security or other regular federal government check. Dreyfus Dividend Sweep permits you to automatically reinvest dividends and distributions from the fund into another Dreyfus Fund (not available for IRAs). Dreyfus Auto-Exchange Privilege permits you to exchange at regular intervals your fund shares for shares of other Dreyfus Funds. 15 Dreyfus Automatic Withdrawal Plan permits you to make withdrawals (minimum of $50) on a monthly or quarterly basis, provided your account balance is at least $5,000. Any CDSC will be waived, as long as the amount of any withdrawal does not exceed on an annual basis 12% of the greater of the account value at the time of the first withdrawal under the plan, or at the time of the subsequent withdrawal. Exchange Privilege Generally, you can exchange shares worth $500 or more (no minimum for retirement accounts) into other Dreyfus Funds. You can request your exchange by contacting your financial representative. Be sure to read the current prospectus for any fund into which you are exchanging before investing. Any new account established through an exchange generally will have the same privileges as your original account (as long as they are available). There is currently no fee for exchanges, although you may be charged a sales load when exchanging into any fund that has one. See the SAI for more information regarding exchanges. Dreyfus TeleTransfer Privilege To move money between your bank account and your Dreyfus Fund account with a phone call (for regular or IRA accounts) or online (for regular accounts only), use the Dreyfus TeleTransfer privilege. You can set up Dreyfus TeleTransfer on your account by providing bank account information and following the instructions on your application, or contacting your financial representative. Shares held in an Education Savings Account may not be redeemed through the Dreyfus TeleTransfer privilege. Account Statements Every Dreyfus Fund investor automatically receives regular account statements. You will also be sent a yearly statement detailing the tax characteristics of any dividends and distributions you have received. Reinvestment Privilege Upon written request, you can reinvest up to the number of Class A shares you redeemed within 45 days of selling them at the current share price without any sales charge. If you paid a CDSC, it will be credited back to your account. This privilege may be used only once. 16 Financial Highlights These financial highlights describe the performance of the fund's shares for the fiscal periods indicated. "Total return" shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These financial highlights have been audited by Ernst & Young LLP, an independent registered public accounting firm, whose report, along with the fund's financial statements, is included in the annual report, which is available upon request. Year Ended October 31, Class A Shares Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet a Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from investment incomenet Dividends from net realized gain on investments - - - Total Distributions Net asset value, end of period Total Return (%) b Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.34 Ratio of net expenses to average net assets Ratio of net investment income to average net assets Portfolio Turnover Rate Net Assets, end of period ($ x 1,000) a Based on average shares outstanding at each month end. b Exclusive of sales charge. Year Ended October 31, Class B Shares Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet a Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from investment incomenet - - Dividends from net realized gain on investments - - - Total Distributions - - Net asset value, end of period Total Return (%) b Ratios/Supplemental Data (%): Ratio of total expenses to average net assets Ratio of net expenses to average net assets Ratio of net investment income to average net assets Portfolio Turnover Rate Net Assets, end of period ($ x 1,000) a Based on average shares outstanding at each month end. b Exclusive of sales charge. 17 Financial Highlights (cont’d) Year Ended October 31, Class C Shares Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet a Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from investment incomenet - Dividends from net realized gain on investments - - - Total Distributions - Net asset value, end of period Total Return (%) b Ratios/Supplemental Data (%): Ratio of total expenses to average net assets Ratio of net expenses to average net assets Ratio of net investment income to average net assets Portfolio Turnover Rate Net Assets, end of period ($ x 1,000) a Based on average shares outstanding at each month end. b Exclusive of sales charge. Year Ended October 31, Class I Shares a Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet b Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from investment incomenet Dividends from net realized gain on investments - - - Total Distributions Net asset value, end of period Total Return (%) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets Ratio of net expenses to average net assets Ratio of net investment income to average net assets Portfolio Turnover Rate Net Assets, end of period ($ x 1,000) a Effective June 1, 2007, Class R shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. 18 NOTES 19 NOTES 20 NOTES 21 For More Information Dreyfus Worldwide Growth Fund A series of Dreyfus Premier Worldwide Growth Fund, Inc. SEC file number: 811-7512 More information on this fund is available free upon request, including the following: Annual/Semiannual Report Describes the fund's performance, lists portfolio holdings and contains a letter from the fund's manager discussing recent market conditions, economic trends and fund strategies that significantly affected the fund's performance during the last fiscal year. The fund's most recent annual and semiannual reports are available at www.dreyfus.com . Statement of Additional Information (SAI) Provides more details about the fund and its policies. A current SAI is available at www.dreyfus.com and is on file with the Securities and Exchange Commission (SEC). The SAI is incorporated by reference (and is legally considered part of this prospectus). Portfolio Holdings Dreyfus funds generally disclose their complete schedule of portfolio holdings monthly with a 30-day lag at www.dreyfus.com under Products and Performance. Complete holdings as of the end of the calendar quarter are disclosed 15 days after the end of such quarter. Dreyfus money market funds generally disclose their complete schedule of holdings daily. The schedule of holdings for a fund will remain on the website until the fund files its Form N-Q or Form N-CSR for the period that includes the dates of the posted holdings. A complete description of the fund's policies and procedures with respect to the disclosure of the fund's portfolio securities is available in the fund's SAI. To Obtain Information By telephone. Call 1-800-DREYFUS (inside the U.S. only) By mail. The Dreyfus Family of Funds 144 Glenn Curtiss Boulevard Uniondale, NY 11556-0144 By E-mail. Send your request to info@dreyfus.com On the Internet. Certain fund documents can be viewed online or downloaded from: SEC: http://www.sec.gov Dreyfus: http://www.dreyfus.com You can also obtain copies, after paying a duplicating fee, by visiting the SEC's Public Reference Room in Washington, DC (for information, call 1-202-551-8090) or by E-mail request to publicinfo@sec.gov, or by writing to the SEC's Public Reference Section, Washington, DC 20549-1520. © 2ecurities Corporation 0070P0312 STATEMENT OF ADDITIONAL INFORMATION July 1, 2011, as revised or amended September 1, 2011 and March 1, 2012 This Statement of Additional Information (SAI), which is not a prospectus, supplements and should be read in conjunction with the current prospectus of each fund listed below, as such prospectuses may be revised from time to time. To obtain a copy of a fund's prospectus, please call your financial adviser, or write to the fund at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144, visit www.dreyfus.com , or call 1-800-DREYFUS (1-516-794-5452 outside the U.S.). The most recent annual report and semi-annual report to shareholders for each fund are separate documents supplied with this SAI, and the financial statements, accompanying notes and report of the independent registered public accounting firm appearing in the annual report are incorporated by reference into this SAI. All classes of a fund have the same fiscal year end and prospectus date. Capitalized but undefined terms used in this SAI are defined in the Glossary at the end of this SAI. Fund Abbreviation Share Class/Ticker Fiscal Year End* Prospectus Date Dreyfus Appreciation Fund, Inc. DAF DGAGX December 31st May 1st Dreyfus BASIC Money Market Fund, Inc. DBMMF DBAXX February 28th/29th July 1st Dreyfus BASIC U.S. Government Money Market Fund DBGMMF DBGXX February 28th/29th July 1st Dreyfus Municipal Bond Opportunity Fund DMBOF Class A/PTEBX April 30th September 1st Class B/PMUBX Class C/DMBCX Class Z/DMBZX Dreyfus New York AMT-Free Municipal Bond Fund DNYAFMBF Class A/PSNYX November 30 th April 1st Class B/PRNBX Class C/PNYCX Class I/DNYIX Dreyfus Premier Worldwide Growth Fund, Inc. DPWGF Dreyfus Worldwide Growth Fund DWGF Class A/PGROX October 31st March 1st Class B/PGWBX Class C/PGRCX Class I/DPWRX Dreyfus State Municipal Bond Funds DSMBF Dreyfus Connecticut Fund DCTF Class A/PSCTX April 30th September 1st Class B/PMCBX Class C/PMCCX Class I/DTCIX Class Z/DPMZX Dreyfus Maryland Fund DMDF Class A/PSMDX April 30th September 1st Class B/PMDBX Class C/PMDCX Dreyfus Massachusetts Fund DMAF Class A/PSMAX April 30th September 1st Class B/PBMAX Class C/PCMAX Class Z/PMAZX Dreyfus Minnesota Fund DMNF Class A/PSMNX April 30th September 1st Class B/PMMNX GRP4-SAI-0312 Fund Abbreviation Share Class/Ticker Fiscal Year End* Prospectus Date Dreyfus Ohio Fund DOHF Class A/PSOHX April 30th September 1st Class B/POHBX Class C/POHCX Dreyfus Pennsylvania Fund DPAF Class A/PTPAX April 30th September 1st Class B/PPABX Class C/PPACX Class Z/DPENX General California Municipal Money Market Fund GCMMMF Class A/GCAXX November 30th April 1st Class B/GENXX General Government Securities Money Market Funds, Inc. GGSMMF General Government Securities Money Market Fund GGSMMF Class A/GGSXX November 30th April 1st Class B/GSBXX General Treasury Prime Money Market Fund GTPMMF Class A/GTAXX November 30th April 1st Class B/GTBXX General Money Market Fund, Inc. GMMF Class A/GMMXX November 30th April 1st Class B/GMBXX General Municipal Money Market Funds, Inc. GMMMF November 30th April 1st General Municipal Money Market Fund GMMMF Class A/GTMXX November 30th April 1st Class B/GBMXX General New York Municipal Money Market Fund GNYMMMF Class A/GNMXX November 30th April 1st Class B/GNYXX * Certain information provided in this SAI is indicated to be as of the end of a fund's last fiscal year or during a fund's last fiscal year. The term "last fiscal year" means the most recently completed fiscal year for funds with fiscal years endedFebruary 28th/29th, April 30th and October 31st, "last fiscal year" means the fiscal year ended in the immediately preceding calendar year for funds with other fiscal years. TABLE OF CONTENTS PART I BOARD INFORMATION I-1 Information About Each Board Member's Experience, Qualifications, Attributes or Skills I-1 Committee Meetings I-3 Board Members' and Officers' Fund Share Ownership I-4 Board Members' Compensation I-5 OFFICERS I-6 CERTAIN PORTFOLIO MANAGER INFORMATION I-8 MANAGER'S AND SUB-ADVISERS' COMPENSATION I-10 SALES LOADS, CDSCS AND DISTRIBUTOR'S COMPENSATION I-11 OFFERING PRICE I-15 SECURITIES OF REGULAR BROKERS OR DEALERS I-17 COMMISSIONS I-18 PORTFOLIO TURNOVER VARIATION I-20 SHARE OWNERSHIP I-20 PART II HOW TO BUY SHARES II-1 Investment Minimums II-1 Reopening an Account II-1 Dreyfus TeleTransfer Privilege II-1 Multi-Class Funds II-1 HOW TO REDEEM SHARES II-3 Transaction Fees II-3 Checkwriting Privilege II-3 Wire Redemption Privilege II-4 Dreyfus TeleTransfer Privilege II-4 Redemption Through an Authorized Entity II-4 SHAREHOLDER SERVICES II-5 Fund Exchanges II-6 DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS II-6 INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS II-11 Funds other than Money Market Funds II-11 Money Market Funds II-19 INVESTMENT RESTRICTIONS II-22 Fundamental II-22 Nonfundamental II-27 Policies Related to Fund Names II-30 DIVIDENDS AND DISTRIBUTIONS II-30 INFORMATION ABOUT THE FUNDS' ORGANIZATION AND STRUCTURE II-31 EXPENSE LIMITATIONS II-32 COUNSEL AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM II-33 RISKS OF INVESTING IN STATE MUNICIPAL SECURITIES II-34 Connecticut II-34 Maryland II-46 Massachusetts II-52 Minnesota II-72 Ohio II-83 Pennsylvania II-91 PART III ADDITIONAL INFORMATION ABOUT HOW TO BUY SHARES III-1 Investment Minimums III-1 Purchase of Institutional Money Funds III-1 In-Kind Purchases III-2 Information Pertaining to Purchase Orders III-2 Federal Funds III-2 Dreyfus TeleTransfer Privilege III-2 Reopening an Account III-2 Multi-Class Funds III-3 Converting Shares III-7 Taxpayer ID Number III-7 Frequent Purchases and Exchanges (non-money market funds only) III-7 ADDITIONAL INFORMATION ABOUT HOW TO REDEEM SHARES III-8 Redemption Fee III-8 Contingent Deferred Sales Charge - Multi-Class Funds III-9 Class B III-9 Class C III-11 Waiver of CDSC III-12 Redemption Through an Authorized Entity III-12 Checkwriting Privilege III-12 Wire Redemption Privilege III-13 Redemption through Compatible Automated Facilities III-13 Dreyfus TeleTransfer Privilege III-13 Reinvestment Privilege III-13 Share Certificates; Signatures III-13 Redemption Commitment III-14 Suspension of Redemptions III-14 ADDITIONAL INFORMATION ABOUT SHAREHOLDER SERVICES III-14 Exchanges III-14 Fund Exchanges III-15 Dreyfus Auto-Exchange Privilege III-16 Dreyfus Automatic Asset Builder ® III-17 Dreyfus Government Direct Deposit Privilege III-17 Dreyfus Payroll Savings Plan III-17 Dreyfus Dividend Options III-17 Dreyfus Dividend Sweep III-17 Dreyfus Dividend ACH III-17 Automatic Withdrawal Plan III-17 Letter of Intent - Class A Shares III-18 Corporate Pension/Profit-Sharing and Retirement Plans III-18 ADDITIONAL INFORMATION ABOUT DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS III-19 ADDITIONAL INFORMATION ABOUT INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS III-19 All Funds other than Money Market Funds III-19 Equity Securities III-19 Common Stock III-20 Preferred Stock III-20 Convertible Securities III-20 Warrants III-21 IPOs III-21 Fixed-Income Securities III-21 U.S. Government Securities III-23 Corporate Debt Securities III-23 Ratings of Securities III-23 High Yield and Lower-Rated Securities III-24 Zero Coupon, Pay-In-Kind and Step-Up Securities III-25 Inflation-Indexed Securities III-25 Variable and Floating Rate Securities III-26 Participation Interests and Assignments III-26 Mortgage-Related Securities III-27 Asset-Backed Securities III-31 Collateralized Debt Obligations III-32 Municipal Securities III-32 Taxable Investments (municipal or other tax-exempt funds only) III-37 Funding Agreements III-37 Real Estate Investment Trusts (REITs) III-37 Money Market Instruments III-37 Bank Obligations III-37 Repurchase Agreements III-38 Commercial Paper III-38 Foreign Securities III-38 Emerging Markets III-39 Brazil III-39 Certain Asian Emerging Market Countries III-40 India III-40 Depositary Receipts and New York Shares III-42 Sovereign Debt Obligations III-42 Eurodollar and Yankee Dollar Investments III-44 Investment Companies III-44 Private Investment Funds III-44 Exchange-Traded Funds (ETFs) III-44 Exchange-Traded Notes III-45 Derivatives III-45 Futures Transactions III-47 Options III-48 Swap Transactions III-49 Credit Linked Securities III-50 Credit Derivatives III-50 Structured Securities and Hybrid Instruments III-51 Participatory Notes III-51 Custodial Receipts III-51 Combined Transactions III-52 Future Developments III-52 Foreign Currency Transactions III-52 Commodities III-53 Short-Selling III-54 Lending Portfolio Securities III-54 Borrowing Money III-54 Borrowing Money for Leverage III-55 Reverse Repurchase Agreements III-55 Forward Commitments III-55 Forward Roll Transactions III-55 Illiquid Securities III-56 Illiquid Securities Generally III-56 Section 4(2) Paper and Rule 144A Securities III-56 Non-Diversified Status III-56 Investments in the Technology Sector III-56 Investments in the Real Estate Sector III-57 Investments in the Natural Resources Sector III-57 Money Market Funds III-58 Ratings of Securities III-58 Treasury Securities III-58 U.S. Government Securities III-58 Repurchase Agreements III-58 Bank Obligations III-59 Bank Securities III-60 Floating and Variable Rate Obligations III-60 Participation Interests III-60 Asset-Backed Securities III-61 Commercial Paper III-61 Foreign Securities III-61 Municipal Securities III-61 Derivative Products III-61 Stand-By Commitments III-61 Taxable Investments (municipal or other tax-exempt funds only) III-61 Illiquid Securities III-62 Borrowing Money III-62 Reverse Repurchase Agreements III-62 Forward Commitments III-62 Interfund Borrowing and Lending Program III-62 Lending Portfolio Securities III-62 RATING CATEGORIES III-62 S&P III-62 Long-Term Issue Credit Ratings III-63 Short-Term Issue Credit Ratings III-64 Municipal Short-Term Note Ratings Definitions III-65 Moody's III-65 Long-Term Obligation Ratings and Definitions III-65 Short-Term Ratings III-65 U.S. Municipal Short-Term Debt and Demand Obligation Ratings III-66 Fitch III-67 Corporate Finance Obligations — Long-Term Rating Scales III-67 Structured, Project & Public Finance Obligations — Long-Term Rating Scales III-67 Short-Term Ratings Assigned to Obligations in Corporate, Public and Structured Finance III-68 DBRS III-69 Long Term Obligations III-69 Commercial Paper and Short Term Debt III-69 ADDITIONAL INFORMATION ABOUT THE BOARD III-71 Boards' Oversight Role in Management III-71 Board Composition and Leadership Structure III-71 Additional Information About the Boards and Their Committees III-71 MANAGEMENT ARRANGEMENTS III-72 The Manager III-72 Sub-Advisers III-72 Portfolio Allocation Manager III-73 Portfolio Managers and Portfolio Manager Compensation III-73 Certain Conflicts of Interest with Other Accounts III-78 Code of Ethics III-79 Distributor III-79 Transfer and Dividend Disbursing Agent and Custodian III-80 DETERMINATION OF NAV III-80 Valuation of Portfolio Securities (funds other than money market funds) III-80 Valuation of Portfolio Securities (money market funds only) III-81 Calculation of NAV III-81 NYSE and Transfer Agent Closings III-82 ADDITIONAL INFORMATION ABOUT DIVIDENDS AND DISTRIBUTIONS III-82 Funds Other Than Money Market Funds III-82 Money Market Funds III-83 TAXATION III-83 Taxation of the Funds III-83 Taxation of Fund Distributions (Funds Other Than Municipal or Other Tax-Exempt Funds) III-85 Sale, Exchange or Redemption of Shares III-86 PFICs III-87 Non-U.S. Taxes III-87 Foreign Currency Transactions III-88 Financial Products III-88 Payments with Respect to Securities Loans III-88 Securities Issued or Purchased at a Discount and Payment-in-Kind Securities III-88 Inflation-Indexed Treasury Securities III-88 Certain Higher-Risk and High Yield Securities III-88 Funds Investing in Municipal Securities (Municipal or Other Tax-Exempt Funds) III-89 Investing in Mortgage Entities III-89 Fund Subsidiary (Dreyfus Dynamic Alternatives Fund only) III-90 Tax-Exempt Shareholders III-90 Backup Withholding III-90 Foreign (Non-U.S.) Shareholders III-91 The Hiring Incentives to Restore Employment Act III-92 Possible Legislative Changes III-93 Other Tax Matters III-93 PORTFOLIO TRANSACTIONS III-93 Trading the Funds' Portfolio Securities III-93 Soft Dollars III-95 IPO Allocations III-96 Disclosure of Portfolio Holdings III-97 SUMMARY OF THE PROXY VOTING POLICY, PROCEDURES AND GUIDELINES OF THE DREYFUS FAMILY OF FUNDS III-97 ADDITIONAL INFORMATION ABOUT THE FUNDS' STRUCTURE; FUND SHARES AND VOTING RIGHTS III-98 Massachusetts Business Trusts III-98 Fund Shares and Voting Rights III-98 GLOSSARY III-99 PART I BOARD INFORMATION Information About Each Board Member's Experience, Qualifications, Attributes or Skills Board members for the funds, together with information as to their positions with the funds, principal occupations and other board memberships during the past five years, are shown below. The address of each board member is 200 Park Avenue, New York, New York 10166. Name Year of Birth Position Principal Occupation During Past 5 Years Other Public Company Board Memberships During Past 5 Years Joseph S. DiMartino Chairman of the Board Corporate Director and Trustee CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997 - present) The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000 - 2010) Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005 - 2009) Clifford L. Alexander, Jr. Board Member President of Alexander & Associates, Inc., a management consulting firm N/A David W. Burke Board Member Corporate Director and Trustee N/A Peggy C. Davis Board Member Shad Professor of Law, New York University School of Law N/A Diane Dunst Board Member President of Huntting House Antiques N/A Ernest Kafka Board Member Physician engaged in private practice specializing in the psychoanalysis of adults and adolescents (1962 – present) N/A I-1 Nathan Leventhal Board Member Chairman of the Avery Fisher Artist Program (1997 - present) Commissioner, NYC Planning Commission (2007-2011) Movado Group, Inc., Director (2003 – present) The following table shows the year each board member joined each fund's board. Fund Joseph S. DiMartino Clifford L. Alexander David W. Burke Peggy C. Davis Diane Dunst Ernest Kafka Nathan Leventhal DAF DBMMF DBGMMF DMBOF DNYAFMBF DSMBF DWGF GCMMMF GGSMMF GTPMMF GMMF GMMMF GNYMMMF Each board member has been a Dreyfus Family of Funds board member for over fifteen years. Additional information about each board member follows (supplementing the information provided in the table above) that describes some of the specific experiences, qualifications, attributes or skills that each board member possesses which the board believes has prepared them to be effective board members. The board believes that the significance of each board member's experience, qualifications, attributes or skills is an individual matter (meaning that experience that is important for one board member may not have the same value for another) and that these factors are best evaluated at the board level, with no single board member, or particular factor, being indicative of board effectiveness. However, the board believes that board members need to have the ability to critically review, evaluate, question and discuss information provided to them, and to interact effectively with fund management, service providers and counsel, in order to exercise effective business judgment in the performance of their duties; the board believes that its members satisfy this standard. Experience relevant to having this ability may be achieved through a board member's educational background; business, professional training or practice ( e.g. , medicine, accounting or law), public service or academic positions; experience from service as a board member (including the board for the funds) or as an executive of investment funds, public companies or significant private or not-for-profit entities or other organizations; and/or other life experiences. The charter for the board's nominating committee contains certain other factors considered by the committee in identifying and evaluating potential board member nominees. To assist them in evaluating matters under federal and state law, the board members are counseled by their independent legal counsel, who participates in board meetings and interacts with the Manager, and also may benefit from information provided by the Manager's counsel; counsel to the funds and to the board have significant experience advising funds and fund board members. The board and its committees have the ability to engage other experts as appropriate. The board evaluates its performance on an annual basis. · Joseph S. DiMartino – Mr. DiMartino has been the Chairman of the Board of the funds in the Dreyfus Family of Funds for over 15 years. From 1971 through 1994, Mr. DiMartino served in various roles as an employee of Dreyfus (prior to its acquisition by a predecessor of BNY Mellon in August 1994 and related management changes), including portfolio manager, President, Chief Operating Officer and a director. He ceased being an employee or director of Dreyfus by the end of 1994. From July 1995 to November 1997, Mr. DiMartino served as Chairman of the Board of The Noel Group, a public buyout firm; in that capacity, he helped manage, acquire, I-2 take public and liquidate a number of operating companies. From 1986 to 2010, Mr. DiMartino served as a Director of the Muscular Dystrophy Association. · Clifford L. Alexander – Mr. Alexander is the President of Alexander & Associates, Inc., a management consulting firm. Prior to forming Alexander & Associates, Inc., Mr. Alexander served as chairman of the U.S. Equal Employment Opportunity Commission from 1967 to 1969 and as Secretary of the Army from 1977 through 1981 and before that was a partner in the law firm of Verner, Liipfert, Bernhard, McPherson, and Alexander. Mr. Alexander has been a Director of America Life Insurance Company since 1969. · David W. Burke – Mr. Burke was previously a member of the Labor-Management Committee for the U.S. Department of Commerce, Executive Secretary to the President's Advisory Committee on Labor-Management Policy, Secretary to the Governor of the State of New York and Chief of Staff for Senator Edward M. Kennedy. In addition, Mr. Burke previously served as the President of CBS News and as the Chairman of the federal government's Broadcasting Board of Governors, which oversees the Voice of America, Radio Free Europe, Radio Free Asia and other U.S. Government-sponsored international broadcasts. Mr. Burke also was a Vice President and Chief Operating Officer of Dreyfus (prior to its acquisition by a predecessor of BNY Mellon in August 1994 and related management changes). · Peggy C. Davis – Ms. Davis currently serves as the John S. R. Shad Professor of Lawyering and Ethics at New York University School of Law as a writer and teacher in the fields of evidence, constitutional theory, family law, social sciences and the law, legal process and professional methodology and training. Prior to joining the university's faculty in 1983, Ms. Davis served as a Judge of the Family Court of the State of New York. Before her appointment to the bench, she practiced law for ten years in both the commercial and public interest sectors. Ms. Davis also has served as Chair of the Board of the Russell Sage Foundation. · Diane Dunst – Ms. Dunst is President and Founder of Huntting House Antiques, a dealer in 18 th and 19 th mid-century English and French antiques. Prior to founding Huntting House antiques, Ms. Dunst worked in the publishing and advertising industries for more than 30 years, serving as Director of Marketing and Promotion of Lear's Magazine and Manager of Marketing and Promotion at ELLE , and holding various editorial positions at Scholastic, Inc. and Seventeen and marketing positions at BBDO Worldwide, Inc. In addition, Ms. Dunst serves as a member of the advisory board of Bridges , Memorial Sloan-Kettering Cancer Center's quarterly newsletter for cancer survivors. · Ernest Kafka – Dr. Kafka is a physician, specializing in the psychoanalysis of adults and adolescents. Since 1981, Dr. Kafka has served as an Instructor at the New York Psychoanalytical Institute and, prior thereto, held other teaching positions, including Associate Clinical Professor of Psychiatry at Cornell Medical School. He has held numerous administration positions and has published many articles on subjects in the field of psychoanalysis. · Nathan Leventhal – Mr. Leventhal is a Commissioner of the New York City Planning Commission. Previously, Mr. Leventhal served in a number of senior positions in New York City Government, including Fiscal Director of the Human Resources Administration and Chief of Staff to Mayor John V. Lindsay, Deputy Mayor to Mayor Ed Koch and Transition Chairman for both Mayors David Dinkins and Michael Bloomberg. Mr. Leventhal is a former partner in the law firm Poletti Freidin Prashker Feldman & Gartner. In the not-for-profit sector, Mr. Leventhal served for 17 years as President of Lincoln Center for the Performing Arts, where he is now President Emeritus and Chairman of the Avery Fisher Artist Program. Committee Meetings The boards' audit, nominating, compensation and pricing committees met during the funds' last fiscal years as indicated below: Fund Audit Nominating Compensation Pricing DAF 4 1 1 0 DBMMF 4 1 0 0 I-3 Fund Audit Nominating Compensation Pricing DBGMMF 4 1 0 0 DMBOF 4 1 0 0 DNYAFMBF 4 0 1 0 DSMBF 4 1 0 2 DWGF 4 0 0 0 GCMMMF 4 1 1 0 GGSMMF 4 1 1 0 GTPMMF 4 1 1 0 GMMF 4 1 1 0 GMMMF 4 1 1 0 GNYMMMF 4 1 1 0 Board Members' and Officers' Fund Share Ownership The table below indicates the dollar range of each board member's ownership of fund shares and shares of other funds in the Dreyfus Family of Funds for which he or she is a board member, in each case as of December 31, 2011. Fund Joseph S. DiMartino Clifford L. Alexander David W. Burke Peggy C. Davis Diane Dunst Ernest Kafka Nathan Leventhal DAF $1-$10,000 None None $10,001-$50,000 None None $1-$10,000 DBMMF None None None None None None None DBGMMF None None None None None None None DMBOF None None None None None None None DNYAFMBF None None None None None None $1-$10,000 DSMBF None None None None None None None DWGF None None None None None None None GCMMMF None None None None None None None GGSMMF None None None None None None None GTPMMF None None None None None None None GMMF None None None None None None None GMMMF None None None None None None None GNYMMMF None None None None $1-$10,000 None None Aggregate holdings in the Dreyfus Family of Funds for which responsible as a board member Over Over Over $100,000 $10,001-$50,000 $1-$10,000 None Over $100,000 Board members and officers, as a group, owned less than 1% of each class of each fund's voting securities outstanding on February 15, 2012. As of December 31, 2011, none of the board members or their immediate family members owned securities of the Manager, any Sub-Advisers, the Distributor or any person (other than a registered investment company) directly or indirectly controlling, controlled by or under common control with the Manager, any Sub-Advisers or the Distributor. I-4 Board Members' Compensation Currently, the funds pay each board member their respective allocated portions of an annual retainer of $90,000; a single combined per meeting fee of $12,000 for in-person Board meetings of all funds and any committee meeting(s) held in conjunction with any such Board meeting(s); a single combined per meeting fee of $6,000 for in-person Board meetings of less than all funds and any committee meeting(s) held in conjunction with any such Board meeting(s); a per meeting fee of $6,000 for any in-person committee meeting held separately from an in-person Board meeting; and a per meeting fee of $2,000 for any telephonic Board or committee meeting. The Chairman of the Boards receives an additional 25% of such compensation. The funds also reimburse each board member for travel and out-of-pocket expenses in connection with attending board or committee meetings. Each emeritus board member is entitled to receive an annual retainer of one-half the amount paid as a retainer at the time the board member became emeritus and a per meeting attended fee of one-half the amount paid to board members. The aggregate amount of fees and expenses* received from the funds by each current board member for the funds' last fiscal years, and by all funds in the Dreyfus Family of Funds for which such person was a board member (the number of portfolios of such funds is set forth in parentheses under each board member's total compensation) during 2011, were as follows: Fund Joseph S. DiMartino Clifford L. Alexander David W. Burke Peggy C. Davis Diane Dunst DAF DBMMF DBGMMF DMBOF DNYAFMBF DSMBF DWGF GCMMMF GGSMMF/GTPMMF GMMF GMMMF GNYMMMF Total compensation from the funds and fund complex(**) Fund Rosalind G. Jacobs+ Ernest Kafka Nathan Leventhal Jay I. Meltzer++ DAF $0 DBMMF DBGMMF DMBOF $0 $1,141 DNYAFMBF $0 DSMBF $0 DWGF GCMMMF $0 GGSMMF/GTPMMF $0 GMMF $0 $35,128 GMMMF $0 GNYMMMF $0 Total compensation from the funds and fund complex (**) I-5 Fund Daniel Rose+++ Warren Rudman++++ Sander Vanocur+++++ DAF DBMMF DBGMMF DMBOF $1,162 DNYAFMBF DSMBF DWGF GCMMMF $1,360 $1,496 GGSMMF/GTPMMF $7,346 GMMF GMMMF GNYMMMF Total compensation from the funds and fund complex (**) * Amounts shown do not include the cost of office space, secretarial services and health benefits for the Chairman of the Boards and expenses reimbursed to board members for attending board meetings, which in the aggregate amounted to $54,618 for the calendar year ended December 31, 2011. ** Represents the number of separate portfolios comprising the investment companies in the fund complex, including the funds, for which the board member serves. + Emeritus board member of DBMMF and DBGMMF since June 9, 2005. In addition though not a board member of the other funds, Ms. Jacobs received compensation from these funds for attending board meetings in an advisory role. ++ Emeritus board member since July 20, 2008. +++ Emeritus board member since October 31, 2009. ++++ Emeritus board member since May 18, 2010. +++++ Emeritus board member since January 8, 2008. OFFICERS Name Year of Birth Position Since Principal Occupation During Past 5 Years Number of Other Investment Companies (Portfolios) for which serves as an Officer (all managed by the Manager) Bradley J. Skapyak President Chief Operating Officer and a director of the Manager since June 2009; from April 2003 to June 2009, head of the Investment Accounting and Support Department of the Manager 75 (161) James Windels Treasurer Director – Mutual Fund Accounting of the Manager 76 (187) Janette E. Farragher Vice President and Secretary Assistant General Counsel of BNY Mellon 76 (187) Kiesha Astwood Vice President and Assistant Secretary Counsel of BNY Mellon 76 (187) I-6 Name Year of Birth Position Since Principal Occupation During Past 5 Years Number of Other Investment Companies (Portfolios) for which serves as an Officer (all managed by the Manager) James Bitetto Vice President and Assistant Secretary Senior Counsel of BNY Mellon 76 (187) Joni Lacks Charatan Vice President and Assistant Secretary Senior Counsel of BNY Mellon 76 (187) Joseph M. Chioffi Vice President and Assistant Secretary Senior Counsel of BNY Mellon 76 (187) Kathleen DeNicholas Vice President and Assistant Secretary Managing Counsel of BNY Mellon 76 (187) John B. Hammalian Vice President and Assistant Secretary Senior Managing Counsel of BNY Mellon 76 (187) M. Cristina Meiser Vice President and Assistant Secretary Senior Counsel of BNY Mellon 76 (187) Robert M. Mullery Vice President and Assistant Secretary Managing Counsel of BNY Mellon 76 (187) Jeff Prusnofsky Vice President and Assistant Secretary Senior Managing Counsel of BNY Mellon 76 (187) Richard S. Cassaro Assistant Treasurer Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager 76 (187) Gavin C. Reilly Assistant Treasurer Tax Manager of the Investment Accounting and Support Department of the Manager 76 (187) Robert S. Robol Assistant Treasurer Senior Accounting Manager – Fixed Income Funds of the Manager 76 (187) Robert Salviolo Assistant Treasurer Senior Accounting Manager – Equity Funds of the Manager 76 (187) I-7 Name Year of Birth Position Since Principal Occupation During Past 5 Years Number of Other Investment Companies (Portfolios) for which serves as an Officer (all managed by the Manager) Robert Svagna Assistant Treasurer Senior Accounting Manager – Equity Funds of the Manager 76 (187) Stephen J. Storen Anti-Money Laundering Compliance Officer Anti-Money Laundering Compliance Officer of the Distributor 72 (183) Joseph W. Connolly Chief Compliance Officer Chief Compliance Officer of the Manager and the Dreyfus Family of Funds 76 (187) The address of each officer is 200 Park Avenue, New York, New York 10166. CERTAIN PORTFOLIO MANAGER INFORMATION (not applicable to money market funds) The following table lists the funds' portfolio managers, if any, who are in addition to the primary portfolio managers listed in the prospectus. See the prospectus for a list of, and certain other information regarding, the primary portfolio manager(s) for your fund. Fund Additional Portfolio Managers DAF N/A DMBOF Daniel Marques DNYAFMBF Steven Harvey and James Welch DCTF N/A DMDF N/A DMAF N/A DMNF N/A DOHF N/A DPAF N/A DWGF N/A The following table lists the number and types of accounts (including the funds) advised by each fund's primary portfolio manager(s) and assets under management in those accounts as of end of the last fiscal year of the funds they manage, unless otherwise indicated: Primary Portfolio Manager Registered Investment Companies Total Assets Managed Other Pooled Investment Vehicles Total Assets Managed Other Accounts Total Assets Managed Mountaga Aw 1 $500.0M 0 $0 0 $0 Daniel Barton 5 $2.5B 0 $0 0 $0 David Belton 4 $2.0B 0 $0 0 $0 Jeffrey Burger 3 $1.5B 0 $0 0 $0 Thomas Casey 4 $2.5B 0 $0 $1.1B I-8 Primary Portfolio Manager Registered Investment Companies Total Assets Managed Other Pooled Investment Vehicles Total Assets Managed Other Accounts Total Assets Managed Catherine Crain 5 $5.3B 0 $0 96 $3.8B Steven Harvey 3 $1.0B 0 $0 70 $1.5B Jeff Jacobe 5 $5.3B 1 $15.0M 81 $3.9B Gentry Lee 5 $5.3B 16 $2.1B $5.9B Fayez Sarofim 5 $5.3B 16 $2.1B $12.9B Christopher Sarofim 5 $5.3B 0 $0 13 $2.2B Charles Sheedy 5 $5.3B 14 $2.0B 65 $1.9B James Welch 11 $5.0B 0 $0 44 $3.5B The following table provides information on accounts managed (included within the table above) by each primary portfolio manager that are subject to performance-based advisory fees: Primary Portfolio Manager Type of Account Number of Accounts Total Assets of Accounts Mountaga Aw None N/A N/A Daniel Barton None N/A N/A David Belton None N/A N/A Jeffrey Burger None N/A N/A Thomas Casey None N/A N/A Catherine Crain None N/A N/A Steven Harvey None N/A N/A Jeff Jacobe None N/A N/A Gentry Lee None N/A N/A Fayez Sarofim None N/A N/A Christopher Sarofim None N/A N/A Charles Sheedy None N/A N/A James Welch None N/A N/A The following table lists the dollar range of fund shares beneficially owned by the primary portfolio manager(s) as of the end of the fund's last fiscal year: Primary Portfolio Manager Fund Dollar Range of Fund Shares Beneficially Owned Mountaga Aw DMBOF None Daniel Barton DCTF None David Belton DMNF None DOHF None Jeffrey Burger DMDF None Thomas Casey DMAF None DNYAFMBF None Catherine Crain DAF None DWGF None Steven Harvey DPAF None Jeff Jacobe DAF and None DWGF None Gentry Lee DAF $10,001-$50,000 DWGF None I-9 Primary Portfolio Manager Fund Dollar Range of Fund Shares Beneficially Owned Fayez Sarofim DAF Over $1,000,000 DWGF Over $1,000,000 Christopher Sarofim DAF None DWGF None Charles Sheedy DAF None DWGF None James Welch DMBOF, DCTF, DMDF, DMAF and DOHF None MANAGER'S AND SUB-ADVISERS' COMPENSATION For each fund's last three fiscal years, the management fees payable by the fund, the amounts waived by the Manager and the net fees paid by the fund were as follows: 2011 Fiscal Year 2010 Fiscal Year 2009 Fiscal Year Fund Fee payable Fee reduction Net fee paid Fee payable Fee reduction Net fee paid Fee payable Fee reduction Net fee paid DWGF $0 $0 $0 DMBOF $0 $0 $0 DCTF $0 $0 $0 DMDF $0 $0 $0 DMAF $0 $0 $0 DMNF $0 $0 $0 DOHF $0 $0 $0 DPAF $0 $0 $0 DBMMF DBGMMF 2010 Fiscal Year 2009 Fiscal Year 2008 Fiscal Year Fund Fee payable Fee reduction Net fee paid Fee payable Fee reduction Net fee paid Fee payable Fee reduction Net fee paid DAF $0 $0 $0 DNYAFMBF $0 GCMMMF $0 GGSMMF $0 $0 GTPMMF $0 $0 $0 GMMF $0 $0 GMMMF $0 $0 GNYMMMF $0 The contractual fee rates paid by the Manager to a fund's Sub-Adviser, if any, and the effective rate paid in the last fiscal year, are as follows (expressed as an annual rate as a percentage of the fund’s average daily net assets): Fund Sub-Adviser Fee Rate Effective Fee Rate for the Last Fiscal Year DAF Sarofim & Co. 0.2175% 0.25% DWGF Sarofim & Co. 0.2175% 0.25% I-10 For a fund's last three fiscal years, the fees payable by the Manager to the fund's Sub-Adviser, if any, the amounts waived by the Sub-Adviser and the net fees paid were as follows: 2011 Fiscal Year 2010 Fiscal Year 2009Fiscal Year Fund/Sub-Adviser Fee payable Fee reduction Net fee paid Fee payable Fee reduction Net fee paid Fee payable Fee reduction Net fee paid DWGF/ Sarofim & Co.* $0 $0 $0 2010 Fiscal Year 2009 Fiscal Year 2008 Fiscal Year Fund/Sub-Adviser Fee payable Fee reduction Net fee paid Fee payable Fee reduction Net fee paid Fee payable Fee reduction Net fee paid DAF/Sarofim & Co.* $0 $0 $0 * Under the Sub-Investment Advisory Agreements with Sarofim &Co., which were amended effective August 3, 2009, the fund, with respect to DAF, and the Manager, with respect to DWGF, agreed to pay Sarofim & Co. a monthly sub- investment advisory fee at an annual rate as follows: $0 to $25 million - 0.11%; $25 to $75 million - 0.18%; $75 to $200 million - 0.22%; $200 to $300 million - 0.26% and $300 million or more - 0.275%. SALES LOADS, CDSCS AND DISTRIBUTOR'S COMPENSATION The following table lists, for each of the three last fiscal years, the total commissions on sales of Class A shares (sales loads) and the total CDSCs on redemptions of all classes of shares (as applicable), along with corresponding amounts of each retained by the Distributor. Fund 2011 Fiscal Year 2010 Fiscal Year 2009 Fiscal Year DWGF Total commissions (A shares) Commission amount retained Total CDSCs CDSC amount retained DMBOF Total commissions (A shares) Commission amount retained Total CDSCs CDSC amount retained DCTF Total commissions (A shares) Commission amount retained Total CDSCs CDSC amount retained DMDF Total commissions (A shares) Commission amount retained Total CDSCs CDSC amount retained DMAF Total commissions (A shares) Commission amount retained Total CDSCs CDSC amount retained I-11 DMNF Total commissions (A shares) Commission amount retained Total CDSCs CDSC amount retained DOHF Total commissions (A shares) Commission amount retained Total CDSCs CDSC amount retained DPAF Total commissions (A shares) Commission amount retained Total CDSCs CDSC amount retained Fund 2010 Fiscal Year 2009 Fiscal Year 2008 Fiscal Year DNYAFMBF Total commissions (A shares) Commission amount retained Total CDSCs CDSC amount retained The amounts paid by each fund to the Distributor under the fund's Plan or Plans, as applicable, for services described in Part II of this SAI under "Distribution Plans, Service Plans and Shareholder Services Plans," for the fund's last fiscal year were as follows: Fund Plan Class Distributor Payments Printing and Implementation and Operation of Distribution Plan Amount Reimbursed to Fund Pursuant to Undertaking In Effect Total Amount DWGF Distribution Plan Class B N/A N/A Class C N/A N/A Shareholder Services Plan Class A N/A N/A Class B N/A N/A Class C N/A N/A DAF Shareholder Services Plan N/A N/A N/A DBMMF Shareholder Services Plan N/A N/A N/A DBGMMF Shareholder Services Plan N/A N/A N/A I-12 Fund Plan Class Distributor Payments Printing and Implementation and Operation of Distribution Plan Amount Reimbursed to Fund Pursuant to Undertaking In Effect Total Amount DMBOF Distribution Plan Class B N/A N/A Class C N/A N/A Shareholder Services Plan Class A N/A N/A Class B N/A N/A Class C N/A N/A Class Z N/A N/A DNYAFMBF Distribution Plan Class B N/A N/A Class C N/A N/A Shareholder Services Plan Class A N/A N/A Class B N/A N/A Class C N/A N/A DCTF Distribution Plan Class B N/A N/A Class C N/A N/A Shareholder Services Plan Class A N/A N/A Class B N/A N/A Class C N/A N/A Class Z N/A N/A DMDF Distribution Plan Class B N/A N/A Class C N/A N/A Shareholder Services Plan Class A N/A N/A Class B N/A N/A Class C N/A N/A DMAF Distribution Plan Class B N/A N/A Class C N/A N/A Shareholder Services Plan Class A N/A N/A Class B N/A N/A Class C N/A N/A Class Z N/A N/A I-13 Fund Plan Class Distributor Payments Printing and Implementation and Operation of Distribution Plan Amount Reimbursed to Fund Pursuant to Undertaking In Effect Total Amount DMNF Distribution Plan Class B N/A N/A Class C N/A N/A Shareholder Services Plan Class A N/A N/A Class B N/A N/A Class C N/A N/A DOHF Distribution Plan Class B N/A N/A Class C N/A N/A Shareholder Services Plan Class A N/A N/A Class B N/A N/A Class C N/A N/A DPAF Distribution Plan Class B N/A N/A Class C N/A N/A Shareholder Services Plan Class A N/A N/A Class B N/A N/A Class C N/A N/A Class Z N/A N/A GCMMMF Distribution Plan Class B N/A Shareholder Services Plan Class A N/A $0 Class B N/A GGSMMF Service Plan Class A N/A Distribution Plan Class B N/A Shareholder Services Plan Class A N/A $0 Class B N/A GMMF Service Plan Class A N/A Distribution Plan Class B N/A I-14 Fund Plan Class Distributor Payments Printing and Implementation and Operation of Distribution Plan Amount Reimbursed to Fund Pursuant to Undertaking In Effect Total Amount Shareholder Services Plan Class A N/A $0 Class B N/A GMMMF Distribution Plan Class B N/A Shareholder Services Plan Class A N/A $0 Class B N/A $0 GNYMMMF Distribution Plan Class B N/A Shareholder Services Plan Class A N/A $0 Class B N/A $0 GTPMMF Service Plan Class A N/A Distribution Plan Class B N/A Shareholder Services Plan Class A N/A $0 Class B N/A OFFERING PRICE (Class A shares only) Set forth below is an example of the method of computing the offering price of each fund's Class A shares, if applicable. The example assumes a purchase of ClassA shares aggregating less than $50,000 subject to the schedule of sales charges set forth in the fund's prospectus at a price based upon the NAV of a Class A share at the close of business on the last business day of the fund's last fiscal year. Certain purchases are not subject to a sales charge or are subject to a different sales charge than the one shown below. See the prospectus and "How to Buy Shares" in Part II of this SAI. Fund NAV per share Sales Charge as a Percentage of Offering Price Per Share Sales Charge as a Percentage of NAV Per Share Per Share Offering Price to Public DMBOF 4.50% of offering price (4.70% of NAV per share) DNYAFMBF 4.50% of offering price (4.70% of NAV per share) DCTF 4.50% of offering price (4.70% of NAV per share) DMDF 4.50% of offering price (4.70% of NAV per share) I-15 Fund NAV per share Sales Charge as a Percentage of Offering Price Per Share Sales Charge as a Percentage of NAV Per Share Per Share Offering Price to Public DMAF 4.50% of offering price (4.70% of NAV per share) DMNF 4.50% of offering price (4.70% of NAV per share) DOHF 4.50% of offering price (4.70% of NAV per share) DPAF 4.50% of offering price (4.70% of NAV per share) DWGF 5.75% of offering price (6.10% of NAV per share) RATINGS OF MUNICIPAL BONDS The average distribution of investments (at value) in Municipal Bonds (including notes) by ratings for the last fiscal year, computed on a monthly basis, for each fund that focuses its investments in Municipal Bonds was as follows: Fitch Moody's S&P DMBOF 1 DNYAFMBF 2 DCTF 3 DMDF 4 AAA Aaa AAA 27.6% 28.9% 33% 33.2% AA Aa AA 22.0% 31.1% 20.05% 27.8% A A A 26.0% 25.0% 17.2% 19.7% BBB Baa BBB 13.1% 11.4% 19.3% 9.5% BB Ba BB 1.2% 1.1% 2.3% 2.0% B B B 0.4% - - - CCC Caa CCC 0.2% - - - F-1 MIG 1/P-1 SP-1/A-1 0.4% 0.9% 0.9% - Not Rated Not Rated Not Rated 9.1% 1.6% 6.8% 7.8% Total 100.0% 100.0% 100.0% 100.0% Fitch Moody's S&P DMAF 5 DMNF 6 DOHF 7 DPAF 8 AAA Aaa AAA 30.2% 20.2% 21.2% 22.3% AA Aa AA 32.7% 37.9% 38.5% 35.0% A A A 21.5% 31.5% 13.3% 23.0% BBB Baa BBB 10.5% 6.5% 9.7% 14.0% BB Ba BB - - 0.6% 1.4% B B B - 0.4% 0.4% - CCC Caa CCC - F-1 MIG 1/P-1 SP-1/A-1 0.5% - 0.8% - Not Rated Not Rated Not Rated 4.6% 3.5% 15.5% 4.3% Total 100.0% 100.0% 100.0% 100.0% 1 Those securities which are not rated have been determined by the Manager to be of comparable quality to securities in the following rating categories: AAA/Aaa (2.4%); AA/Aa (2.2%); BBB/Baa (2.1%); BB/Ba (1.9%); B/B (0.2%) and DDD (0.3%). 2 Those securities which are not rated have been determined by the Manager to be of comparable quality to securities in the following rating categories: BBB/Baa (1.6%). 3 Those securities which are not rated have been determined by the Manager to be of comparable quality to securities in the following rating categories: AAA/Aaa (2.1%); A/A (3.3%); BBB/Baa (1.1%) and BB/Ba I-16 (0.3%). 4 Those securities which are not rated have been determined by the Manager to be of comparable quality to securities in the following rating categories: BBB/Baa (1.6%); BB/Ba (4.0%); B/B (1.9%) and Caa/CCC (0.3%). 5 Those securities which are not rated have been determined by the Manager to be of comparable quality to securities in the following rating categories: A/A (0.4%) and BBB/Baa (4.2%). 6 Those securities which are not rated have been determined by the Manager to be of comparable quality to securities in the following rating categories: AAA/Aaa (1.7%); AA/Aa (0.2%); A/A (0.1%); BBB/Baa (0.7%) and BB/Ba (0.8%). 7 Those securities which are not rated have been determined by the Manager to be of comparable quality to securities in the following rating categories: AAA/Aaa (1.5%); AA/Aa (1.4%); A/A (3.5%); BBB/Baa (7.1%) and BB/Ba (2.0%). 8 Those securities which are not rated have been determined by the Manager to be of comparable quality to securities in the following rating categories: BBB/Baa (2.4%) and BB/Ba (1.9%). RATINGS OF MUNICIPAL OBLIGATIONS (money market funds) The average distribution of investments (at value) in Municipal Obligations (including notes) by ratings for the last fiscal year, computed on a monthly basis, for each fund that focuses its investments in Municipal Obligations was as follows: Fitch Moody's S&P GCMMMF 1 GMMMF 1 GNYMMMF 1 F-1+/F-1 VMIG 1/MIG 1, P-1 SP1+/SP1, A1+/A1 99.6% 91.5% 84.5% F-2+F-2 VMIG 2/MIG 2, P-2 SP2+/SP2 - 0.1% 0.5% AAA/AA Aaa/Aa AAA/AA 0.2% 2.5% 3.0% Not Rated Not Rated Not Rated 0.2% 5.9% 12.0% Total 100.0% 100.0% 100.0% 1 Those securities which are not rated have been determined by the Manager to be of comparable quality to securities in the VMIG1/MIG1 or SP1+/SP1 rating categories. SECURITIES OF REGULAR BROKERS OR DEALERS A fund may acquire securities issued by one or more of its "regular brokers or dealers," as defined in Rule10b-1 under the 1940 Act. Rule10b-1 provides that a "regular broker or dealer" is one of the ten brokers or dealers that, during the fund's last fiscal year: (1)received the greatest dollar amount of brokerage commissions from participating, either directly or indirectly, in the fund's portfolio transactions, (2)engaged as principal in the largest dollar amount of the fund's portfolio transactions or (3)sold the largest dollar amount of the fund's securities. The following is a list of the issuers of the securities, and the aggregate value per issuer, of a fund's regular brokers or dealers held by such fund as of the end of its last fiscal year: Fund Regular Broker or Dealer Aggregate Value Per Issuer DAF J.P. Morgan Securities Inc. DBMMF Rabo Securities USA, Inc. Deutsche Bank Securities Inc. Barclays Capital Inc. Credit Suisse (USA) Inc. DBGMMF Deutsche Bank Securities Inc. I-17 Fund Regular Broker or Dealer Aggregate Value Per Issuer Barclays Capital Inc. Bank of America, N.A. HSBC Securities (USA) Inc. Morgan Stanley DMBOF N/A N/A DNYAFMBF N/A N/A DSMBF N/A N/A DWGF J.P. Morgan Securities Inc. GCMMMF N/A N/A GGSMMF Credit Agricole Cheuvreux North America, Inc. Deutsche Bank Securities Inc. Barclays Capital Inc. Goldman, Sachs & Co. Credit Suisse (USA) Inc. GMMF Credit Suisse (USA) Inc. Credit Agricole Cheuvreux North America, Inc. Deutsche Bank Securities Inc. Barclays Capital Inc. Bank of America, N.A. HSBC Securities (USA) Inc. Santander Investment Securities Inc. GMMMF N/A N/A GNYMMMF N/A N/A GTPMMF N/A N/A COMMISSIONS The aggregate amounts of commissions paid by each fund for brokerage commissions and spreads or concessions on principal transactions (none of which were paid to affiliates) for its last three fiscal years were as follows: Fund 2011 Fiscal Year 2010 Fiscal Year 2009 Fiscal Year Commissions Spreads/ Concessions Commissions Spreads/ Concessions Commissions Spreads/ Concessions DWGF $0 $0 $0 I-18 Fund 2010 Fiscal Year 2009 Fiscal Year 2008 Fiscal Year Commissions Spreads/ Concessions Commissions Spreads/ Concessions Commissions Spreads/ Concessions Fund 2010 Fiscal Year 2009 Fiscal Year 2008 Fiscal Year Commissions Spreads/ Concessions Commissions Spreads/ Concessions Commissions Spreads/ Concessions DAF $0 $0 $0 DBMMF N/A N/A N/A N/A N/A N/A DBGMMF N/A N/A N/A N/A N/A N/A DMBOF N/A N/A N/A N/A N/A N/A DNYAFMB N/A N/A N/A N/A N/A N/A DSMBF N/A N/A N/A N/A N/A N/A GCMMMF N/A N/A N/A N/A N/A N/A GGSMMF N/A N/A N/A N/A N/A N/A GMMF N/A N/A N/A N/A N/A N/A GMMMF N/A N/A N/A N/A N/A N/A GNYMMMF N/A N/A N/A N/A N/A N/A GTPMMF N/A N/A N/A N/A N/A N/A The following table provides an explanation of any material difference in the commissions or spreads/concessions paid by a fund in either of the two fiscal years preceding the last fiscal year. Fund Reason for Any Material Difference in Commissions or Spreads/Concessions DAF The fund experienced a dramatic decline in assets in 2008, forcing the sale of portfolio securities, and a significant increase in assets in 2010, giving rise to purchases of securities. DBMMF N/A DBGMMF N/A DMBOF N/A DNYAFMBF N/A DSMBF N/A DWGF N/A GCMMMF N/A GGSMMF N/A GMMF N/A GMMMF N/A GNYMMMF N/A GTPMMF N/A The aggregate amount of transactions during each fund's last fiscal year in securities effected on an agency basis through a broker-dealer for, among other things, research services and the commissions and concessions related to such transactions were as follows: Fund Transactions Related Commissions/Concessions DAF N/A N/A DBMMF N/A N/A DBGMMF N/A N/A DMBOF N/A N/A I-19 DNYAFMBF N/A N/A DSMBF N/A N/A DWGF N/A N/A GCMMMF N/A N/A Fund Transactions Related Commissions/Concessions GGSMMF N/A N/A GMMF N/A N/A GMMMF N/A N/A GNYMMMF N/A N/A GTPMMF N/A N/A PORTFOLIO TURNOVER VARIATION (not applicable to money market funds) Each fund's portfolio turnover rate for up to five fiscal years is shown in the prospectus. The following table provides an explanation of any significant variation in a fund's portfolio turnover rates over the last two fiscal years (or any anticipated variation in the portfolio turnover rate from that reported for the last fiscal year). Fund Reason for Any Significant Portfolio Turnover Rate Variation, or Anticipated Variation DAF The fund experienced a significant increase in assets in 2010. DMBOF N/A DNYAFMBF N/A DSMBF N/A DWGF N/A SHARE OWNERSHIP The following persons are known by each fund to own of record 5% or more of the indicated class of the fund's outstanding voting securities. A shareholder who beneficially owns, directly or indirectly, more than 25% of a fund's voting securities may be deemed to "control" (as defined in the 1940 Act) the fund. All information for a fund is as of the date indicated for the first listed class. Date Fund Class Name & Address Percent Owned February 15, 2012 DWGF Class A National Financial Services 82 Devonshire Street Boston, MA 02109-3605 10.02% Merrill Lynch 4800 Deer Lake Drive East, 2 nd Floor Jacksonville, FL 32246-6484 9.94% Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 9.11% First Clearing, LLC 10750 Wheat First Drive Glen Allen, VA 23060-9245 5.98% I-20 Charles Schwab & Co. Inc. Reinvest Account 101 Montgomery St. San Francisco, CA 94104-4151 5.44% Date Fund Class Name & Address Percent Owned Class B National Financial Services 82 Devonshire Street Boston, MA 02109-3605 First Clearing, LLC 10750 Wheat First Drive Glen Allen, VA 23060-9245 Sterne Agee & Leach Inc. A/C 2861-3914 813 Shades Creek PKY Birmingham, AL 35209-4459 5.35% Merrill Lynch 4800 Deer Lake Drive East, 2 nd Floor Jacksonville, FL 32246-6484 6.45% Class C Merrill Lynch 4800 Deer Lake Drive East, 2 nd Floor Jacksonville, FL 32246-6484 29.21% Citigroup Global Markets Inc. 333 W. 34 th Street New York, NY 10001-2402 5.36% First Clearing, LLC 10750 Wheat First Drive Glen Allen, VA 23060-9245 12.68% UBS WM USA 499 Washington Boulevard Jersey City, NJ 07310-1995 9.77% Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 6.45% Class I Morgan Stanley &Co. Harborside Financial Center Plaza 2, 3 rd Floor Jersey City, NJ 07311 14.92% Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 37.88% Merrill Lynch 4800 Deer Lake Drive East, 2 nd Floor Jacksonville, FL 32246-6484 16.38% I-21 First Clearing, LLC 10750 Wheat First Drive Glen Allen, VA 23060-9243 17.16% Date Fund Class Name & Address Percent Owned June 15, 2011 DBMMF N/A First Clearing, LLC 10750 Wheat First Drive Attn Mutual Fund Operations Glen Allen, VA 23060-9243 20.4306% April 14, 2011 DAF N/A National Financial Services 82 Devonshire Street Boston, MA 02109-3605 7.87% First Clearing, LLC 10750 Wheat First Drive Glen Allen, VA 23060-9243 15.49% Merrill Lynch 4800 Deer Lake Drive East Jacksonville, FL 32246-6484 24.27% Charles Schwab & Co., Inc. 101 Montgomery Street San Francisco, CA 94104-4151 5.97% March 21, 2011 DNYAFMBF Class A Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 9.6358% National Financial Services 82 Devonshire Street Boston, MA 02109-3605 6.8617% Class B Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 27.3252% National Financial Services 82 Devonshire Street Boston, MA 02109-3605 24.2434% Janney Montgomery Scott LLC Rose Leviton 1801 Market Street Philadelphia, PA 19103-1628 14.5649% Merrill Lynch Pierce Fenner & Smith 4800 Deer Lake Drive East, 2F Jacksonville, FL 32246-6484 10.4860% I-22 First Clearing, LLC 10750 Wheat First Drive Glen Allen, VA 23060-9453 7.9458% Barbara P. Perrone TTEE Barbara P. Perrone Living Trust Washingtonville, NY 6.7204% Date Fund Class Name & Address Percent Owned Class C National Financial Services 82 Devonshire Street Boston, MA 02109-3605 17.4847% Merrill Lynch Pierce Fenner & Smith 4800 Deer Lake Drive East, 2F Jacksonville, FL 32246-6484 19.8055% First Clearing, LLC 10750 Wheat First Drive Glen Allen, VA 23060-9453 10.9723% Henry Rothschild & Gertrude F. Rothschild JT TEN New York, NY 12.4068% American Enterprise Investment Svc FBO # 890000611 P.O. Box 9446 Minneapolis, MN 55440-9446 8.2826% UBS WM USA 499 Washington Blvd. Jersey City, NJ 07310-1995 7.3134% Class I Merrill Lynch Pierce Fenner & Smith 4800 Deer Lake Drive East, 2F Jacksonville, FL 32246-6484 46.6652% First Clearing, LLC 10750 Wheat First Drive Glen Allen, VA 23060-9453 52.9162% March 15, 2011 GCMMMF Class A Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 9.82% Luca Cafiero and Mary Rose Cafiero TTEES Cafiero Family Trust dtd 7/27/94 (*BRKG*) Palo Alto, CA 5.22% I-23 Class B Crowell Weedon & Co. For the Exclusive Benefit of Customers Attn. James L. Cronk 624 South Grand Avenue, Ste. 2510 Los Angeles, CA 90017-3329 47.03% Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 23.13% Date Fund Class Name & Address Percent Owned Stifel, Nicolaus & Co., Inc. For the Exclusive Benefit of Customers 501 North Broadway St. Louis, MO 63102-2110 28.00% March 15, 2011 GGSMMF Class A The Bank of New York Mellon, As Agent for The Atlantic Foundation of New York 75 Varick St., FL 17 New York, NY 10013-1905 6.20% Class B SWS Securities, Inc. Attn. Money Market 1201 Elm St. Dallas, TX 75270-2002 5.38% Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 12.26% Stifel Nicolaus & Co. Inc. for the Exclusive Benefit of Customers 500 N. Broadway St. Louis, MO 63102-2110 31.52% Robert W. Baird & Co. Inc. Omnibus Account for the Exclusive Benefit of Customers P.O. Box 672 Milwaukee, WI 53201-0672 11.61% Morgan Keegan & Co. Inc. for the Exclusive Benefit of Customers 50 N. Front Street Memphis, TN 38103-2126 24.39% March 15, 2011 GTPMMF Class A Crowell Weedon & Co. for the Exclusive Benefit of Customers 624 South Grand Avenue, Ste, 2510 Los Angeles, CA 90017-3329 52.12% I-24 Morgan Keegan & Co. for the Exclusive Benefits of Customers 50 North Front Street Memphis, TN 38103 25.74% First Clearing, LLC 10750 Wheat First Drive Glen Allen, VA 23060 7.34% E*TRADE Clearing LLC P.O. Box 484 Jersey City, NJ 07303-0484 5.36% Date Fund Class Name & Address Percent Owned Class B Crowell Weedon & Co. For the Exclusive Benefit of Customer Attn. James L. Cronk 624 South Grand Avenue, Ste. 2510 Los Angeles, CA 90017-3329 9.25% Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 23.42% Stifel Nicolaus & Co. Inc. For the Exclusive Benefit of Customers 500 N. Broadway St. Louis, MO 63102-2110 41.66% Janney Montgomery Scott LLC 1801 Market St. Philadelphia, PA 19103-1628 5.48% SWS Securities Inc. Attn. Money Market 1201 Elm St. Dallas, TX 75270-2002 6.81% March 15, 2011 GMMF Class A Morgan Keegan & Co. Inc. For the Exclusive Benefit of Customers 50 N. Front Street Memphis, TN 38103-2126 19.12% Robert W. Baird & Co. Omnibus Account for the Exclusive Benefit of Customers 777 East Wisconsin Avenue Milwaukee, WI 53202-5300 22.54% American Enterprise Investment SVC 707 2 nd Ave. South Minneapolis, MN 55402-2405 32.45% I-25 Class B Pershing LLC Box 2052 Jersey City, NJ 07303-2052 21.96% Robert W. Baird & Co. Omnibus Account for the Exclusive Benefit of Customers P.O. Box 672 Milwaukee, WI 5320-0672 15.12% Stifel Nicolaus & Co. Inc. For the Exclusive Benefit of Customer 500 N. Broadway St. Louis, MO 63102-2110 37.55% Date Fund Class Name & Address Percent Owned SWS Securities, Inc. Attn. Money Market 1201 Elm Street Dallas, TX 75270-2002 7.26% Morgan Keegan & Co., Inc. For the Exclusive Benefit of Customers 50 N. Front St. Memphis, TN 38103-2126 5.02% March 15, 2011 GMMMF Class A Pershing LLC Box 2052 Jersey City, NJ 07303-2052 28.89% Morgan Keegan & Co., Inc. For the Exclusive Benefit of Customers 50 N. Front St. Memphis, TN 38103-2126 29.81% Revocable Trust Agreement of H. Keith Brunnemer, Jr. Charlotte, NC 7.45% Stoever Glass & Co. 30 Wall St. New York, NY 10005-2201 6.14% Class B Pershing LLC Box 2052 Jersey City, NJ 07303-2052 18.75% Janney Montgomery Scott LLC 1801 Market St. Philadelphia, PA 19103-1628 9.96% I-26 Stifel Nicolaus & Co., Inc. For the Exclusive Benefit of Customers 500 N. Broadway St. Louis, MO 63102-2110 24.88% SWS Securities, Inc. Attn. Money Market 1201 Elm Street Dallas, TX 75270-2002 9.48% Morgan Keegan & Co., Inc. For the Exclusive Benefit of Customers 50 N. Front St. Memphis, TN 38103-2126 14.63% Date Fund Class Name & Address Percent Owned March 15, 2011 GNYMMMF Class A Pershing LLC Box 2052 Jersey City, NJ 07303-2052 6.46% The Bank of New York Mellon As Agengts for Seymour Holding Corp. c/o The Durst Organization 1 Bryant Park, FL 49 New York, NY 10036-6739 5.55% Class B Janney Montgomery Scott LLC Patricia Dambrosio 1801 Market St. Philadelphia, PA 19103-1628 37.53% Pershing LLC Box 2052 Jersey City, NJ 07303-2052 14.94% Stifel Nicolaus & Co., Inc. For the Exclusive Benefit of Customers 500 N. Broadway St. Louis, MO 63102-2110 44.03% August 15, 2011 DMBOF Class A National Financial Services 82 Devonshire Street, G10G Boston, MA 02109-3605 6.23% Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 6.38% Merrill Lynch 4800 Deer Lake Drive East, 2F Jacksonville, FL 32246-6484 7.51% I-27 First Clearing, LLC 10750 Wheat First Drive Glen Allen, VA 23060-9243 9.12% Class B American Enterprise Investment SVC FBO 41999970 707 2 nd Ave South Minneapolis, MN 55402-2405 9.38% Morgan Stanley & Co. Harborside Financial Center, Plaza 2, 3F Jersey City, NJ 07311 5.03% Oppenheimer & Co. Inc. FBO Robert R. Fanning Jr. Revocable Family Trust Robert R. Fanning Jr. TTEE 5.02% Date Fund Class Name & Address Percent Owned Charles Schwab & Co. Inc. FBO 73336814 Aventura, FL 33180-2591 6.40% Jim D. & Nedra Huey TTEES Jimmie & Nedra Huey Rev Trust Shawnee, OK 5.26% Citigroup Global Markets Inc. 333 West 34 th St., 3F New York, NY 10001-2402 18.43% Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 12.30% First Clearing, LLC 10750 Wheat First Drive Glen Allen, VA 23060-9243 12.02% Class C First Clearing, LLC 10750 Wheat First Drive Glen Allen, VA 23060-9243 22.78% Merrill Lynch 4800 Deer Lake Drive East – Floor 2 Jacksonville, FL 32246-6484 20.19% National Financial Services 82 Devonshire St., G10G Boston, MA 02109-3605 7.94% Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 8.14% I-28 American Enterprise Investment SVC FBO 41999970 707 2 nd Ave South Minneapolis, MN 55402-2405 9.93% Class Z Charles Schwab & Company, Inc. 101 Montgomery Street San Francisco, CA 94104-4151 5.77% August 15, 2011 DCTF Class A Merrill Lynch 4800 Deer Lake Drive East – Floor 2 Jacksonville, FL, 32246-6484 10.30% Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 5.24% Date Fund Class Name & Address Percent Owned First Clearing, LLC 10750 Wheat First Drive Glen Allen, VA 23060-9243 5.95% Class B National Financial Services 82 Devonshire Street, G10G Boston, MA 02109-3605 7.00% People's Securities, Inc. 100 Lafayette Blvd., PO BOX 31 Bridgeport, CT 06601-0031 9.77% Merrill Lynch 4800 Deer Lake Drive East – Floor 2 Jacksonville, FL 32246-6484 37.78% Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 6.17% Morgan Stanley & Co Harborside Financial Center Plaza, 23 Floor Jersey City, NJ 07311 11.96% Janney Montgomery Scott, LLC. 1801 Market Street Philadelphia, PA 19103-1675 13.91% Charles Schwab & Co Inc. 101 Montgomery Street San Francisco, CA 94104-4151 9.69% Class C National Financial Services 82 Devonshire Street Boston, MA 02109-3605 8.66% I-29 Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 22.63% Merrill Lynch 4800 Deer Lake Drive East Jacksonville, FL 32246-6484 14.05% First Clearing, LLC 10750 Wheat First Drive Glen Allen, VA 23060-9243 5.46% Charles Schwab & Co Inc. 101 Montgomery Street San Francisco, CA 94104-4151 18.25% Date Fund Class Name & Address Percent Owned Class I SEI Private Tr. Co. c/o Mellon Bank ID 225 Attn. Mutual Fund Administrator 1 Freedom Valley Drive Oaks, PA 19456-9989 67.84% First Clearing, LLC 10750 Wheat First Drive Glen Allen, VA 23060-9243 18.43% Merrill Lynch 4800 Deer Lake Drive East Jacksonville, FL 32246-6484 13.74% Class Z Charles Schwab & Co. Inc. Reinvestment Account Attn. Mutual Funds 101 Montgomery Street San Francisco, CA 7.36% August 15, 2011 DMDF Class A First Clearing, LLC 10750 Wheat First Drive Glen Allen, VA 23060-9243 14.78% Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 13.29% Citigroup Global Markets Inc. 333 West 34 th St., 3F New York, NY 10001-2402 8.19% National Financial Services 82 Devonshire Street Boston, MA 8.38% I-30 Merrill Lynch 4800 Deer Lake Drive East – Floor 2 Jacksonville, FL 32246-6484 10.71% Class B First Clearing, LLC 10750 Wheat First Drive Glen Allen, VA 23060-9243 22.94% Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 5.29% Edwin D. Fennell and Deborah L. Fennell JTWROS Westminster, MD 23.75% Date Fund Class Name & Address Percent Owned Patricia Simmons College Park, MD 7.20% Harriet Greenberg and Susan Robbins Ttees Silver Spring, MD 9.39% Merrill Lynch 4800 Deer Lake Drive East – Floor 2 Jacksonville, FL 32246-6484 9.85% Class C Merrill Lynch 4800 Deer Lake Drive East Jacksonville, FL 32246-6484 25.19% First Clearing, LLC 10750 Wheat First Drive Glen Allen, VA 23060-9243 17.80% UBS WM USA 499 Washington Blvd. Jersey City, NJ 07310-1995 11.66% Citigroup Global Markets Inc. 333 West 34 th St., 3F New York, NY 10001-2402 15.39% Nancy L. Chen and Donna Louis, JTWROS Parkville, MD 9.09% August 15, 2011 DMAF Class A National Financial Services 82 Devonshire Street Boston, MA 02109-3605 10.70% JLSE M. Lohrer Trustee The JLSE M. Lohrer Trust UA dtd 7/25/05 Carlisle, MA 8.85% I-31 American Enterprise Investment SVC FBO 890000611 P.O. Box 9446 Minneapolis, MN 55440-9446 5.18% First Clearing, LLC 10750 Wheat First Drive Glen Allen, VA 23060-9243 6.86% Citigroup Global Markets Inc. 333 West 34 th St., 3F New York, NY 10001-2402 6.56% Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 6.90% Date Fund Class Name & Address Percent Owned Merrill Lynch 4800 Deer Lake Drive East, 2 nd Floor Jacksonville, FL 32246-6484 5.16% Class B National Financial Services 82 Devonshire Street Boston, MA 02109-3605 40.66% Raymond James & Assoc. Inc. FBO Frances M Tallman TTEE Frances M. Tallman Trust 5/8/92 Bedford, MA 9.72% American Enterprise Investment SVC FBO 890000611 P.O. Box 9446 Minneapolis, MN 55440-9446 5.43% RBC Capital Markets LLC FBO Stephanie S. Kyte TTEE Stephanie Kyte Trust 8/17/00 Jaffrey, NH 26.38% RBC Capital Markets LLC Karen T. Vidoli, David E. Vidoli JT TEN/WROS Lee, NH 17.49% Class C Merrill Lynch 4800 Deer Lake Drive East – Floor 2 Jacksonville, FL 32246-6484 54.47% UBS WM USA 499 Washington Blvd. Jersey City, NJ 07310-1995 12.59% I-32 Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 8.76% American Enterprise Investment SVC FBO 41999970 707 2 nd Avenue South Minneapolis, MN 55402-2405 6.88% Cornelius P. McGroary Trustee, Cornelius P. McGroary Living Trust, UA dtd 5/9/07 Duxbury, MA 5.24% Class Z National Financial Services 82 Devonshire Street Boston, MA 02109-3605 7.74% Date Fund Class Name & Address Percent Owned Charles Schwab & Co., Inc. Reinvestment Account Attn. Mutual Fund Department 101 Montgomery Street San Francisco, CA 94104-4151 7.36% August 15, 2011 DMNF Class A American Enterprise Investment SVC FBO # 41999970 707 2 nd Ave South Minneapolis, MN 55402-2405 16.89% First Clearing, LLC 10750 Wheat First Drive Glen Allen, VA 23060-9243 15.99% Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 8.76% Charles Schwab & Co., Inc. Special Custody Acct FBO Customers Attn. Mutual Funds 101 Montgomery Street San Francisco, CA 94104-4151 5.47% Class B Lois Brodkorb South St. Paul, 34.16% Charles Schwab & Co., Inc. FBO 61415663 Attn. Mutual Fund Operations 333/4 101 Montgomery Street San Francisco, CA 94104-4151 12.93% I-33 Raymond James & Assoc. Inc. FBO Betty Lou Cardinal 3289 Homewood Avenue White Bear Lake, MN 55110-5610 9.08% First Clearing, LLC 10750 Wheat First Drive Glen Allen, VA 23060-9243 34.82% Merrill Lynch 4800 Deer Lake Drive East, 2 nd Floor Jacksonville, FL 7.49% Class C Merrill Lynch 4800 Deer Lake Drive East, 2 nd Floor Jacksonville, FL 22.73% UBS WM USA 499 Washington Blvd. Jersey City, NJ 07310-1995 9.96% Date Fund Class Name & Address Percent Owned American Enterprise Investment SVC FBO 890000611 P.O. Box 9446 Minneapolis, MN 55440-9446 28.24% First Clearing, LLC 10750 Wheat First Drive Glen Allen, VA 23060-9243 9.18% Roger E. Anderson Revocable Trust U/A 1/11/02 Minneapolis, MN 6.60% August 15, 2011 DOHF Class A UBS WM USA 499 Washington Blvd. Jersey City, NJ 07310-1995 21.38% National Financial Services 82 Devonshire Street Boston, MA 02109-3605 11.24% First Clearing, LLC 10750 Wheat First Drive Glen Allen, VA 23060-9243 5.26% Charles Schwab & Co., Inc. Special Custody Accounts FBO Customers Attn. Mutual Funds 101 Montgomery Street San Francisco, CA 94104-4151 8.84% Class B UBS WM USA 499 Washington Blvd. Jersey City, NJ 07310-1995 7.68% I-34 Robert W. Baird & Co., Inc. A/C 8591-3631 777 East Wisconsin Avenue Milwaukee, WI 53202-5300 14.11% Merrill Lynch 4800 Deer Lake Drive East Jacksonville, FL 32246-6484 8.19% National Financial Services 82 Devonshire Street Boston, MA 02109-3605 62.21% Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 5.18% Date Fund Class Name & Address Percent Owned Class C National Financial Services 82 Devonshire Street Boston, MA 02109-3605 24.80% First Clearing, LLC 10750 Wheat First Drive Glen Allen, VA 23060-9243 19.47% UBS WM USA 499 Washington Blvd. Jersey City, NJ 07310-1995 19.65% Charles Schwab & Co., Inc. Special Custody Accounts FBO Customers Attn. Mutual Funds 101 Montgomery Street San Francisco, CA 94104-4151 10.89% Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 9.80% American Enterprise Investment SVC FBO 41999970 707 2 nd Avenue South Minneapolis, MN 55402-2405 5.36% August 15, 2011 DPAF Class A National Financial Services, LLC 82 Devonshire Street Boston, MA 02109-3605 15.49% First Clearing, LLC 10750 Wheat First Drive Glen Allen, VA 23060-9243 10.42% I-35 Citigroup Global Markets Inc. 333 W. 34 Street New York, NY 10001-2402 7.87% Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 5.49% Class B National Financial Services 82 Devonshire Street Boston, MA 02109-3605 13.07% The Bank of New York Mellon Cust. FBO R Sue Dangelo Under Sep IRA Plan 1 Smithdale Road Shippensburg, PA 17257-9525 5.46% Date Fund Class Name & Address Percent Owned Morgan Stanley & Co. Harborside Financial Center Plaza 2, Third Floor Jersey City, NJ 07311 41.91% First Clearing, LLC 10750 Wheat First Drive Glen Allen, VA 23060-9243 15.61% Nadine M. Solensky & Edward M. Solensky JTWROS Philipsburg, PA 9.54% Janney Montgomery Scott LLC Exclusive Benefit of its Customers 1801 Market Street Philadelphia, PA 19103-1675 8.35% Class C First Clearing, LLC 10750 Wheat First Drive Glen Allen, VA 23060-9243 28.02% Merrill Lynch 4800 Deer Lake Drive East Jacksonville, FL 32246-6484 14.49% Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 14.10% E Diane Blandino Pittsburgh, PA 5.36% I-36 Class Z MAC & CO A/C PEOF 1749712 Mutual Fund Operations P.O. Box 3198 Pittsburgh, PA 15230-3198 13.63% Charles Schwab & Co. Inc. Reinvestment Account Attn. Mutual Fund Department 101 Montgomery Street San Francisco, CA 94104-4151 9.33% National Financial Services, LLC 82 Devonshire Street Boston, MA 02109-3605 9.30% Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 5.70% I-37 PART II HOW TO BUY SHARES See "Additional Information About How to Buy Shares" in Part III of this SAI for general information about the purchase of fund shares. Investment Minimums The minimum initial investment in Dreyfus Appreciation Fund and each General Fund is $1,000 if you are a client of a Service Agent which maintains an omnibus account in the fund and has made an aggregate initial purchase in the fund for its customers of $2,500. The minimum initial investment for each fund, except Dreyfus BASIC Money Market Fund and Dreyfus BASIC U.S. Government Money Market Fund, is $1,000 for full-time or part-time employees of the Manager or any of its affiliates, directors of the Manager, board members of a fund advised by the Manager, or the spouse or minor child of any of the foregoing, and $50 for full-time or part-time employees of the Manager or any of its affiliates who elect to have a portion of their pay directly deposited into their fund accounts. The minimum initial investment in Dreyfus BASIC Money Market Fund and Dreyfus BASIC U.S. Government Money Market Fund is $10,000 for an account established with the cash proceeds from an investor's exercise of employment-related stock options, provided that the proceeds are processed through an entity that has entered into an agreement with the Distributor specifically relating to processing stock options. Shares of each fund except Dreyfus BASIC Money Market Fund, Dreyfus BASIC U.S. Government Money Market Fund and the Class B shares of each General Fund are offered without regard to the minimum initial investment requirements to fund board members who elect to have all or a portion of their compensation for serving in that capacity automatically invested in the fund. Shares of each fund, except Dreyfus BASIC Money Market Fund and Dreyfus BASIC U.S. Government Money Market Fund, are offered without regard to the minimum initial or subsequent investment requirement to investors purchasing fund shares through wrap fee accounts or other fee based programs. Dreyfus Appreciation Fund, Dreyfus Worldwide Growth Fund, General Government Securities Money Market Fund and General Money Market Fund . The fund reserves the right to offer fund shares without regard to minimum purchase requirements to government-sponsored programs or to employees participating in certain Retirement Plans or other programs where contributions or account information can be transmitted in a manner and form acceptable to the fund. Reopening an Account Dreyfus BASIC Money Market Fund and Dreyfus BASIC U.S. Government Money Market Fund . You may reopen an account in the fund with a minimum investment of $10,000 without filing a new Account Application during the calendar year the account is closed or during the following calendar year, provided the information on the old Account Application is still applicable. Dreyfus TeleTransfer Privilege General Funds . The ability to purchase shares online pursuant to the Dreyfus TeleTransfer Privilege is not available to Class B shares of the funds. Multi-Class Funds The share classes of each Multi-Class Fund are offered as described in the relevant fund's prospectus and as follows: Dreyfus Worldwide Growth Fund offered Class T shares prior to February 4, 2009. II-1 Class A shares of Dreyfus Worldwide Growth Fund may be purchased at net asset value without a sales load if a shareholder was a holder of shares of Dreyfus Global Growth Fund and received Class A shares of Dreyfus Worldwide Growth Fund on August 28, 2002 as part of the combination of the two funds. The sales load waiver does not apply to accounts opened after August 28, 2002. Holders of Class I shares of Dreyfus Worldwide Growth Fund who have held their shares since June 5, 2003 may continue to purchase Class I shares of the fund for their existing account whether or not they would otherwise be eligible to do so. Certain broker-dealers and other financial institutions maintaining accounts with (a) Dreyfus Connecticut Intermediate Municipal Bond Fund, (b) Dreyfus Massachusetts Intermediate Municipal Bond Fund or Dreyfus Massachusetts Tax Exempt Bond Fund, (c) Dreyfus Pennsylvania Intermediate Municipal Bond Fund, or (d) General Municipal Bond Fund, at the time of the reorganization of such fund, may open new accounts in Class Z of (a) Dreyfus Connecticut Fund, (b) Dreyfus Massachusetts Fund, (c) Dreyfus Pennsylvania Fund or (d) Dreyfus Municipal Bond Opportunity Fund, respectively, on behalf of qualified retirement plans and "wrap accounts" or similar programs. II-2 HOW TO REDEEM SHARES See "Additional Information About How to Redeem Shares" in Part III of this SAI for general information about the redemption of fund shares. Fund Services Dreyfus Appreciation Fund Dreyfus TeleTransfer Privilege Wire Redemption Privilege Dreyfus BASIC Money Market Fund Dreyfus BASIC U.S. Government Money Market Fund Checkwriting Privilege Dreyfus TeleTransfer Privilege Wire Redemption Privilege General California Municipal Money Market Fund General Government Securities Money Market Fund General Money Market Fund General Municipal Money Market Fund General New York Municipal Money Market Fund General Treasury Prime Money Market Fund Checkwriting Privilege Dreyfus TeleTransfer Privilege Redemption Through an Authorized Entity Wire Redemption Privilege Dreyfus Municipal Bond Opportunity Fund Dreyfus New York AMT-Free Municipal Bond Fund Dreyfus Connecticut Fund Dreyfus Maryland Fund Dreyfus Massachusetts Fund Dreyfus Minnesota Fund Dreyfus Ohio Fund Dreyfus Pennsylvania Fund Checkwriting Privilege (Class A and Z shares only) Dreyfus TeleTransfer Privilege Redemption Through an Authorized Entity Reinvestment Privilege Wire Redemption Privilege Dreyfus Worldwide Growth Fund Dreyfus TeleTransfer Privilege Redemption Through an Authorized Entity Reinvestment Privilege Wire Redemption Privilege Transaction Fees Dreyfus BASIC Money Market Fund and Dreyfus BASIC U.S. Government Money Market Fund. Because charges may apply to redemptions and exchanges of fund shares in accounts with balances of less than $50,000 at the time of the transaction, neither fund may be an appropriate investment for an investor who does not maintain a $50,000 balance and intends to engage frequently in such transactions. If your account balance is less than $50,000 on the business day immediately preceding the effective date of such transaction, you will be charged $5.00 when you redeem all shares in your account or your account is otherwise closed out. The fee will be deducted from your redemption proceeds and paid to the Transfer Agent. The account closeout fee does not apply to exchanges out of the fund or to wire or Dreyfus TeleTransfer redemptions, for each of which a $5.00 fee applies if your account balance is less than $50,000. Additionally, if your account balance is less than $50,000, you will be charged a $2.00 fee for each redemption check drawn on the account. Checkwriting Privilege Dreyfus BASIC Money Market Fund and Dreyfus BASIC U.S. Government Money Market Fund. Redemption checks may be made payable to the order of any person in the amount of $1,000 or more. When a check is presented to the Transfer Agent for payment, the Transfer Agent, as your agent, will cause the fund to redeem a sufficient number of shares in your account to cover the amount of the check, and the $2.00 charge described above in "Transaction Fees" and in the fund's prospectus if applicable. II-3 Wire Redemption Privilege Dreyfus BASIC Money Market Fund and Dreyfus BASIC U.S. Government Money Market Fund. The redemption proceeds minimum is $5,000 per day. General Funds. By using the Wire Redemption Privilege, you authorize the Transfer Agent to act on telephone (including over the Dreyfus Express voice response system), letter or, with respect to Class A shares of the fund, online redemption instructions, from any person representing himself or herself to be you or a representative of your Service Agent, and reasonably believed by the Transfer Agent to be genuine. Ordinarily, the fund will initiate payment for shares redeemed pursuant to this Privilege on the same business day if the Transfer Agent receives a redemption request in proper form prior to 3:00 p.m., Eastern time, with respect to General California Municipal Money Market Fund, General New York Municipal Money Market Fund, General Municipal Money Market Fund and General Treasury Money Market Fund or prior to 5:00 p.m. Eastern time, with respect to General Government Securities Money Market Fund and General Money Market Fund, on such day, and the shares will not receive the dividend declared on that day; otherwise each fund will initiate payment on the next business day and the shares will receive the dividend on that day. Dreyfus TeleTransfer Privilege Dreyfus BASIC Money Market Fund and Dreyfus BASIC U.S. Government Money Market Fund. The redemption proceeds minimum is $1,000. General Funds. The ability to redeem shares online pursuant to the Dreyfus TeleTransfer Privilege is not available to Class B shares of the funds. Redemption Through an Authorized Entity General Funds . If an Authorized Entity transmits the redemption request so that it is received by the Transfer Agent or its designee by 3:00 p.m., Eastern time, General California Municipal Money Market Fund, General New York Municipal Money Market Fund, General Municipal Money Market Fund and General Treasury Money Market Fund or by 5:00 p.m. Eastern time, with respect to General Government Securities Money Market Fund and General Money Market Fund, on a business day, the proceeds of the redemption ordinarily will be transmitted in Federal Funds on the same day and the shares will not receive the dividend declared on that day. If a redemption request is received after such time, but by 8:00 p.m., Eastern time, the redemption request will be effective on that day, the shares will receive the dividend declared on that day and the proceeds of redemption ordinarily will be transmitted in Federal Funds on the next business day. If a redemption request is received after 8:00 p.m., Eastern time, the redemption request is effective on the next business day. II-4 SHAREHOLDER SERVICES The following shareholder services apply to the funds. See "Additional Information About Shareholder Services" in Part III of this SAI for more information. Fund Services Dreyfus Worldwide Growth Fund Fund Exchanges Dreyfus Auto-Exchange Privilege Dreyfus Automatic Asset Builder Ò Dreyfus Government Direct Deposit Privilege Dreyfus Payroll Savings Plan Dreyfus Dividend Options Automatic Withdrawal Plan Letter of Intent* Corporate Pension/Profit-Sharing and Retirement Plans General California Municipal Money Market Fund General Municipal Money Market Fund General New York Municipal Money Market Fund Fund Exchanges Dreyfus Auto-Exchange Privilege Dreyfus Automatic Asset Builder Ò Dreyfus Government Direct Deposit Privilege Dreyfus Payroll Savings Plan Dreyfus Dividend Options Automatic Withdrawal Plan General Government Securities Money Market Fund General Treasury Prime Money Market Fund General Money Market Fund Fund Exchanges Dreyfus Auto-Exchange Privilege Dreyfus Automatic Asset Builder Ò Dreyfus Government Direct Deposit Privilege Dreyfus Payroll Savings Plan Dreyfus Dividend Options Automatic Withdrawal Plan Corporate Pension/Profit-Sharing and Retirement Plans Dreyfus Appreciation Fund Fund Exchanges Dreyfus Auto-Exchange Privilege Dreyfus Automatic Asset Builder Ò Dreyfus Government Direct Deposit Privilege Dreyfus Payroll Savings Plan Dreyfus Dividend Options Automatic Withdrawal Plan Corporate Pension/Profit-Sharing and Retirement Plans Dreyfus New York AMT-Free Municipal Bond Fund Dreyfus Municipal Bond Opportunity Fund Dreyfus Connecticut Fund Dreyfus Maryland Fund Dreyfus Massachusetts Fund Dreyfus Minnesota Fund Dreyfus Ohio Fund Dreyfus Pennsylvania Fund Fund Exchanges Dreyfus Auto-Exchange Privilege Dreyfus Automatic Asset Builder Ò Dreyfus Government Direct Deposit Privilege Dreyfus Payroll Savings Plan† Dreyfus Dividend Options Automatic Withdrawal Plan Letter of Intent Dreyfus BASIC Money Market Fund Dreyfus BASIC U.S. Government Money Market Fund Fund Exchanges Dreyfus Dividend Options (Dreyfus Dividend Sweep only) *Letter of Intent applicable to Class A Shares only. †Dreyfus Payroll Savings Plan applicable to Class Z Shares only of Dreyfus Municipal Bond Opportunity Fund. II-5 Fund Exchanges General Funds . To request an exchange, you or your Service Agent acting on your behalf must give exchange instructions to the Transfer Agent in writing, by telephone or, with respect to Class A shares of the funds, online. The ability to issue exchange instructions by telephone is given to shareholders of each fund automatically, unless you check the applicable "No" box on the Account Application, indicating that you specifically refuse this privilege. By using this privilege, you authorize the Transfer Agent to act on telephonic and, with respect to Class A shares, online instructions (including over the Dreyfus Express ® voice response telephone system) from any person representing himself or herself to be you or a representative of your Service Agent, and reasonably believed by the Transfer Agent to be genuine. BASIC Funds . With respect to Dreyfus BASIC Money Market Fund and Dreyfus BASIC U.S. Government Money Market Fund, you will be charged a $5.00 fee for each exchange you make out of your fund. This fee will be deducted from your account and paid to the Transfer Agent; however each fund will waive this fee if the closing balance in the shareholder's account on the business day immediately preceding the effective date of such transaction is $50,000 or more. DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS The following Plans apply to the funds. See "Additional Information About Distribution Plans, Service Plans and Shareholder Services Plans" in Part III of this SAI for more information about the Plans. Fund Class(es) * Plan (12b-1 or servicing) ** Key Features *** Dreyfus Worldwide Growth Fund Class B Class C Distribution Plan (12b-1) The fund pays the Distributor 0.75% for distributing these shares. The Distributor may pay one or more Service Agents in respect of advertising, marketing and other distribution services, and determines the amounts, if any, to be paid to Service Agents and the basis on which such payments are made. Class A Class B Class C Shareholder Services Plan (servicing) The fund pays the Distributor 0.25% for the provision of certain services to the shareholders of these classes. Services may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. Pursuant to the Plan, the Distributor may make payments to certain Service Agents in respect of these services. II-6 Fund Class(es) * Plan (12b-1 or servicing) ** Key Features *** Dreyfus Municipal Bond Opportunity Fund Dreyfus New York AMT-Free Municipal Bond Fund Dreyfus Connecticut Fund Dreyfus Maryland Fund Dreyfus Massachusetts Fund Dreyfus Minnesota Fund Dreyfus Ohio Fund Dreyfus Pennsylvania Fund Class B Class C Distribution Plan (12b-1) The fund pays the Distributor 0.50% and 0.75% for distributing Class B and Class C shares, respectively. The Distributor may pay one or more Service Agents in respect of advertising, marketing and other distribution services, and determines the amounts, if any, to be paid to Service Agents and the basis on which such payments are made. Dreyfus Municipal Bond Opportunity Fund Class A Class B Class C Class Z Shareholder Services Plan (servicing) The fund pays the Distributor 0.25% for the provision of certain services to the shareholders of Class A, Class B and Class C shares, and pays the Distributor 0.20% for the provision of certain services to the shareholders of Class Z shares. Services may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to certain Service Agents in respect of these services. Dreyfus Connecticut Fund Dreyfus Maryland Fund Dreyfus Massachusetts Fund Dreyfus Minnesota Fund Dreyfus Ohio Fund Dreyfus Pennsylvania Fund Dreyfus New York AMT-Free Municipal Bond Fund Class A Class B Class C Shareholder Services Plan (servicing) The fund pays the Distributor 0.25% for the provision of certain services to the shareholders of these classes. Services may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. Pursuant to the Plan, the Distributor may make payments to certain Service Agents in respect of these services. II-7 Fund Class(es) * Plan (12b-1 or servicing) ** Key Features *** Dreyfus Connecticut Fund Dreyfus Massachusetts Fund Dreyfus Pennsylvania Fund Class Z Shareholder Services Plan (servicing) The fund reimburses the Distributor an amount not to exceed 0.25% for certain allocated expenses of providing personal services and/or maintaining shareholder accounts; these services may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. General Government Securities Money Market Fund General Money Market Fund General Treasury Prime Money Market Fund Class A Service Plan (12b-1 and servicing) The fund pays the Distributor 0.20% for distributing these shares, servicing shareholder accounts and advertising and marketing. The Distributor may pay one or more Service Agents in respect of shares owned by shareholders with whom the Service Agent has a servicing relationship or for whom the Service Agent is the dealer or holder of record. Pursuant to the Plan, Class A shares bear (i) the costs of preparing, printing and distributing prospectuses and SAIs used other than for regulatory purposes or distribution to existing shareholders, and (ii) the costs associated with implementing and operating the Plan (such as costs of printing and mailing service agreements), the aggregate of such amounts not to exceed in any fiscal year of the fund the greater of $100,000 or .005%. II-8 Fund Class(es) * Plan (12b-1 or servicing) ** Key Features *** General California Municipal Money Market Fund General Government Securities Money Market Fund General Money Market Fund General Municipal Money Market Fund General New York Municipal Money Market Fund General Treasury Prime Money Market Fund Class A Shareholder Services Plan (servicing) The fund reimburses the Distributor an amount not to exceed 0.25% for certain allocated expenses of providing certain services to the holders of Class A shares. Services may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. General California Municipal Money Market Fund General Government Securities Money Market Fund General Money Market Fund General Municipal Money Market Fund General New York Municipal Money Market Fund General Treasury Prime Money Market Fund Class B Distribution Plan (12b-1) The fund reimburses the Distributor an amount not to exceed 0.20% for payments made to third parties for distributing Class B shares. The Distributor may make payments to one or more Service Agents in respect of distribution services for Class B shares, and determines the amounts, if any, to be paid to Service Agents and the basis on which such payments are made. Pursuant to the Plan, the fund bears (i) the costs of preparing, printing and distributing prospectuses and SAIs used other than for regulatory purposes or distribution to existing shareholders, and (ii) the costs associated with implementing and operating the Plan (such as costs of printing and mailing service agreements), the aggregate of such amounts not to exceed in any fiscal year of the fund the greater of $100,000 or .005%. II-9 Fund Class(es) * Plan (12b-1 or servicing) ** Key Features *** General California Municipal Money Market Fund General Government Securities Money Market Fund General Money Market Fund General Municipal Money Market Fund General New York Municipal Money Market Fund General Treasury Prime Money Market Fund Class B Shareholder Services Plan (servicing) The fund pays the Distributor 0.25% for the provision of certain services to the holders of Class B shares. Services may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. Pursuant to the Plan, the Distributor may make payments to Service Agents in respect of these services. Dreyfus Appreciation Fund N/A Shareholder Services Plan (servicing) The fund pays the Distributor 0.25% for the provision of certain services to the shareholders of the fund. Services may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. Pursuant to the Plan, the Distributor may make payments to certain Service Agents in respect of these services and determines the amounts to be paid. Dreyfus BASIC Money Market Fund Dreyfus BASIC U.S. Government Money Market Fund N/A Shareholder Services Plan (servicing) The fund reimburses the Distributor an amount not to exceed 0.25% for certain allocated expenses of providing personal services and/or maintaining shareholder accounts; these services may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. *As applicable to the funds listed (not all funds have all classes shown). **The parenthetical indicates whether the Plan is pursuant to Rule 12b-1 under the 1940 Act or is a type of servicing plan not adopted pursuant to Rule 12b-1. ***Amounts expressed as an annual rate as a percentage of the value of the average daily net assets attributable to the indicated class of fund shares or the fund, as applicable. II-10 INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS The following charts, which supplement and should be read together with the information in the prospectus, indicate some of the specific investments and investment techniques applicable to your fund. Additional policies and restrictions are described in the prospectus and below in the next section (see "Investment Restrictions"). See "Investments, Investment Techniques and Risks" in Part III of this SAI for more information, including important risk disclosure, about the investments and investment techniques applicable to your fund. Funds other than Money Market Funds Fund Equity Securities 1 IPOs U.S. Government Securities 2 Corporate Debt Securities High Yield and Lower-Rated Securities 3 Zero Coupon Pay-in-Kind and Step-Up Securities Inflation-Indexed Securities (other than TIPS) Dreyfus Appreciation Fund ü ü Dreyfus Municipal Bond Opportunity Fund ü ü 2 ü (up to 30% of net assets) ü (municipal securities only) Dreyfus New York AMT-Free Municipal Bond Fund ü ü 2 ü (up to 30% of net assets) ü (municipal securities only) Dreyfus Connecticut Fund ü ü 2 ü (up to 30% of net assets) ü (municipal securities only) Dreyfus Maryland Fund ü ü 2 ü (up to 30% of net assets) ü (municipal securities only) Dreyfus Massachusetts Fund ü ü 2 ü (up to 30% of net assets) ü (municipal securities only) Dreyfus Minnesota Fund ü ü 2 ü (up to 30% of net assets) ü (municipal securities only) Dreyfus Ohio Fund ü ü 2 ü (up to 30% of net assets) ü (municipal securities only) Dreyfus Pennsylvania Fund ü ü 2 ü (up to 30% of net assets) ü (municipal securities only) Dreyfus Worldwide Growth Fund ü ü ü ü ü 1. Includes common and preferred stock, convertible securities and warrants. Dreyfus Appreciation Fund is limited to investing up to 2% of its net assets in warrants, and Dreyfus Worldwide Growth Fund is limited to investing up to 5% of its net assets in warrants, except that as to each fund this limitation does not apply to warrants purchased by the fund that are sold in units with, or attached to, other securities. 2. See "Money Market Instruments" below. 3. Except for Dreyfus Worldwide Growth Fund, municipal securities only. Dreyfus Worldwide Growth Fund currently intends to invest less than 35% of its assets in high-yield and lower rated securities. For each of Dreyfus Municipal Bond Opportunity Fund, Dreyfus New York AMT-Free Municipal Bond Fund , Dreyfus Worldwide Growth Fund and each of Dreyfus Connecticut Fund, Dreyfus Maryland Fund, Dreyfus Massachusetts Fund, Dreyfus Minnesota Fund, Dreyfus Ohio Fund and Dreyfus Pennsylvania Fund (each, a" Dreyfus State Fund"), the credit risk factors pertaining to lower-rated securities also apply to lower-rated zero coupon, pay-in-kind and step-up securities, in which the fund may invest up to 5% of its total assets. II-11 Fund Variable and Floating Rate Securities Participation Interests and Assignments Mortgage-Related Securities Asset-Backed Securities Collateralized Debt Obligations Dreyfus Appreciation Fund Dreyfus Municipal Bond Opportunity Fund ü ü (municipal securities only) Dreyfus New York AMT-Free Municipal Bond Fund ü ü (municipal securities only) Dreyfus Connecticut Fund ü ü (municipal securities only) Dreyfus Maryland Fund ü ü (municipal securities only) Dreyfus Massachusetts Fund ü ü (municipal securities only) Dreyfus Minnesota Fund ü ü (municipal securities only) Dreyfus Ohio Fund ü ü (municipal securities only) Dreyfus Pennsylvania Fund ü ü (municipal securities only) Dreyfus Worldwide Growth Fund II-12 Fund Municipal Securities Funding Agreements REITs Money Market Instruments 4 Foreign Securities 5 Emerging Markets Depositary Receipts 6 Sovereign Debt Obligations and Brady Bonds Dreyfus Appreciation Fund ü ü ü 4.
